Exhibit 10.16

 

***Certain portions of this exhibit have been omitted based on a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The omitted portions have been filed separately with the
Securities and Exchange Commission.

 

 

 

 

 

CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT

BETWEEN

ADAPTIMMUNE LIMITED

AND

BELLICUM PHARMACEUTICALS, INC.

 

--------------------------------------------------------------------------------


 

Execution Copy

 

 

TABLE OF CONTENTS

Article

 

 

Page

 

ARTICLE 1

DEFINITIONS

3

ARTICLE 2

GOVERNANCE

13

ARTICLE 3

POC PHASE

20

ARTICLE 4

SELECTION OF TARGETS

21

ARTICLE 5

CO-DEVELOPMENT PLAN

22

ARTICLE 6

REGULATORY

26

ARTICLE 7

COMMERCIALISATION

27

ARTICLE 8

LICENSES

28

ARTICLE 9

TECHNOLOGY TRANSFER

29

ARTICLE 10

FINANCIAL TERMS

30

ARTICLE 11

PAYMENTS

32

ARTICLE 12

INTELLECTUAL PROPERTY; OWNERSHIP

33

ARTICLE 13

CONFIDENTIALITY

38

ARTICLE 14

PUBLICITY; PUBLICATIONS; USE OF NAME

40

ARTICLE 15

REPRESENTATIONS

40

ARTICLE 16

INDEMNIFICATION

41

ARTICLE 17

TERM AND TERMINATION

43

ARTICLE 18

DISPUTE RESOLUTION

50

ARTICLE 19

ANTI-BRIBERY

52

ARTICLE 20

DATA PROTECTION

53

ARTICLE 21

MISCELLANEOUS

53

 

Exhibits

 

Exhibit 1 – POC Plan

Exhibit 2 – FTE Rates

Exhibit 3 – Co-Commercialisation Agreement Principles

Exhibit 4 – Technology Descriptions

Exhibit 5 – Press Release

Exhibit 6 – Co-Development Rresponsibilities

Exhibit 7 – Designation Criteria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2

--------------------------------------------------------------------------------


 

Execution Copy

 

CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT

THIS CO-DEVELOPMENT AND CO-COMMERCIALISATION AGREEMENT (“Agreement”) is made and
entered into on December 16, 2016 (“Effective Date”) BETWEEN

(A)          ADAPTIMMUNE LIMITED having its principal place of business at 101
Park Drive, Milton Park, Abingdon, Oxon, OX14 4RX, United Kingdom
(“Adaptimmune”); and

(B)          BELLICUM PHARMACEUTICALS, INC., having its principal place of
business at 2130 W. Holcombe Blvd., #800, Houston, TX 77030, United States of
America (“Bellicum”).

Bellicum and Adaptimmune are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

BACKGROUND:

(A)          Adaptimmune is a biotechnology company that is engaged in research
and development of TCR therapies for pharmaceutical therapy use.

(B)          Bellicum is a biopharmaceutical company that is engaged in the
research, development, manufacture and anticipated commercialisation of
pharmaceutical immunotherapies, and has specific technologies which it is
interested in combining with Adaptimmune’s TCR therapies.

(C)          Bellicum and Adaptimmune desire to collaborate in relation to the
development of certain T cell therapies wherein such T cell bears a membrane
bound exogenous TCR and which T cell therapies include technologies developed by
both Parties.

(D)          Based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows.

THE PARTIES AGREE:

ARTICLE 1     DEFINITIONS

Capitalized terms used in this Agreement, whether used in the singular or
plural, shall have the meanings set forth below or elsewhere herein, unless
otherwise specifically indicated herein.

 

Accounting Standard

 

 

means, either (a) International Financial Reporting Standards (“IFRS”) or (b) US
generally accepted accounting principles (“GAAP”), in either case, which
standards or principles (as applicable) are currently used at the applicable
time, and as consistently applied, by the applicable Party;

 

 

Adaptimmune Background IP

 

 

means Background IP Controlled by Adaptimmune or its Affiliates;

 

 

Adaptimmune Candidate

 

 

means any Candidate (including the Joint Selected Candidate) directed to the
Adaptimmune Target;

 

 

Adaptimmune Foreground IP

 

 

means any Foreground IP Controlled by Adaptimmune or its Affiliates, and as
defined further in Article 12;

 

 

Page 3

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Adaptimmune Licensed Know-How

 

 

means, as Controlled by Adaptimmune or its Affiliates as of the Effective Date
or during the Term, any Intellectual Property Rights specific to any Selected
Target, Therapy or Candidate or otherwise necessary for the performance of any
Co-Development Plan or for performing any manufacturing or commercialisation
activities for such Therapy or Candidate, but in all cases excluding any
Patents; 

 

 

Acquiring Third Party

 

 

means a Third Party (including in each case any entity which directly or
indirectly controls, is controlled by, or is under common control with such
Third Party) which, as at the date of the Change of Control, controls or owns
***

 

 

                               . 

 

Adaptimmune Licensed Patents

 

 

means any Patents Controlled by Adaptimmune or its Affiliates as of the
Effective Date or during the Term and which either (a) Cover a Therapy or Joint
Selected Candidate or Selected Target, or a method related to use thereof; or
(b) which would, in the absence of the licences under this Agreement, be
infringed by the performance of the Co-Development Plan or manufacture or
commercialisation of any Therapy or Candidate; 

 

 

Adaptimmune Reserved Activities

 

 

is defined in Clause 5.6;

 

Adaptimmune Target

 

 

means the Initial Target or the Target jointly agreed between the Parties to be
the Adaptimmune Target for the purposes of development of Adaptimmune Candidates
under the Co-Development Phase and as designated in accordance with Clause
4.1.1;

 

 

Adaptimmune Technology

 

 

shall have the meaning given in Exhibit 4A;

 

 

Adaptimmune Therapy

 

 

has the meaning provided for in Exhibit 3;

 

 

Additional HLA Candidates

 

 

means, on a Selected Target-by-Selected Target basis, a Candidate directed to an
epitope derived from such Selected Target presented by a different HLA Type than
the HLA Type used to develop the Joint Selected Candidate directed to such
Selected Target;

 

 

Affiliate

 

 

means any Person that, directly or indirectly (through one or more
intermediaries) controls, is controlled by, or is under common control with a
Party.  For purposes of this Clause, “control” means the direct or indirect
ownership of more than fifty percent (50%) of the voting stock or other voting
interests or interest in the profits of the Party;

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 4

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Agreed FTE Rates

 

 

means the rates set out in Exhibit 2 as amended by the Parties from time to
time.

 

 

Agreement

 

 

means this Co-Development and Pre-Commercialisation Agreement;

 

 

Alliance Manager

 

 

means the individual appointed by each Party as the principal point of contact
for communication between the Parties under this Agreement;

 

 

Applicable Laws

 

 

means all applicable international, multi-national, national, regional, state,
provincial and local laws, rules, regulations, ordinances, declarations,
requirements, directives, guidance, policies and guidelines which are in force
during the Term and in any jurisdiction in which any Clinical Trial or other
activity under this Agreement is performed or in which any Therapy is
manufactured, sold or supplied to the extent in each case applicable to any
Party to this Agreement, including, as applicable to activities hereunder, the
regulations and regulatory guidance promulgated by the FDA, the Consolidated
Guidance E6 on Good Clinical Practice adopted by the International Conference on
Harmonisation of Technical Requirements for Registration of Pharmaceuticals for
Human Use, as ratified by the FDA, the Clinical Trials Directive (Directive
2001/20/EC of 4th April 2001) and the Data Protection Directive (Directive
95/46/EC of 24th October 1995) and the respective implementing legislation, the
conditions and requirements imposed by the related ethics committee and any of
the foregoing which relate to ethical business conduct, the import or export of
goods, technical data or other items, and data protection and privacy rules, as
any of the foregoing may be amended from time to time;

 

 

Background IP

 

 

means all Intellectual Property Rights Controlled by either Party as of the
Effective Date or during the Term, but excluding the Foreground IP;

 

 

Bellicum Background IP

 

 

means Background IP Controlled by Bellicum or its Affiliates;

 

 

Bellicum Candidate

 

 

means any Candidate (including the Joint Selected Candidate) directed to the
Bellicum Target;

 

 

Bellicum Foreground IP

 

 

means any Foreground IP Controlled by Bellicum or its Affiliates, and as defined
further in Article 12;

 

 

Bellicum Licensed Know-How

 

 

means, as Controlled by Bellicum or its Affiliates as of the Effective Date or
during the Term, any Intellectual Property Rights specific to any Selected
Target, Therapy or Candidate or otherwise necessary for the performance of any
Co-Development Plan or for performing any manufacturing or commercialisation
activities for such Therapy or Candidate, but in all cases excluding any
Patents; 

 

 

Bellicum Licensed Patents

 

 

means any Patents Controlled by Bellicum or its Affiliates as of the Effective
Date or during the Term and which either (a) Cover a Therapy or Joint Selected
Candidate or Selected Target, or a

 

Page 5

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

 

method related to use thereof; or (b) which would, in the absence of the
licences under this Agreement, be infringed by the performance of the
Co-Development Plan or manufacture or commercialisation of any Therapy or
Candidate; 

 

 

Bellicum Reserved Activities

 

 

is defined in Clause 5.6;

 

 

Bellicum Target

 

 

means the Target jointly agreed between the Parties to be the Bellicum Target
for the purposes of development of Bellicum Candidates under the Co-Development
Phase and as designated in accordance with Clause 4.1.1;

 

 

Bellicum Technology

 

 

shall have the meaning given in Exhibit 4B;

 

 

Candidate

 

 

means any starting TCR, as well as any product or Therapy that comprises T cells
bearing a corresponding membrane bound exogenous TCR, and in each case which is
developed under any Co-Development Plan;

 

 

Change of Control

 

 

means with respect to a Party, (a) the sale or disposition to an Acquiring Third
Party of all or substantially all of the business or assets of such Party to
which the subject matter of this Agreement relates, including all of or
substantially all of the Licensed Intellectual Property under which such Party
has granted rights to the other Party under this Agreement; or (b) (i) the
acquisition by an Acquiring Third Party of more than fifty percent (50%) of the
issued voting shares or stock in such Party, or (ii) the acquisition, merger or
consolidation of such Party with or into an Acquiring Third Party.  A Change of
Control will not include an acquisition, merger or consolidation or similar
transaction of a Party in which the holders of the voting shares in such Party
immediately prior to such acquisition, merger, consolidation or transaction,
will beneficially own, directly or indirectly, at least fifty percent (50%) of
the voting shares in the Acquiring Third Party or the surviving entity in such
acquisition, merger, consolidation or transaction, as the case may be,
immediately after such acquisition, merger, consolidation or transaction;

 

 

Clinical Trial

 

 

means a Phase I Clinical Trial, Phase II Clinical Trial, Phase III Clinical
Trial, or Phase IV Clinical Trial, as the case may be, and any clinical studies
specifically including pediatric subjects, or any other equivalent, combined or
other trial in which any Therapy is administered to a human subject;

 

 

CMC

 

 

means chemistry, manufacturing and control;

 

 

Co-Commercialisation Agreement

 

 

is defined in Clause 7.2;

 

 

CoC Party

 

 

is defined in Clause 17.5.4;

 

 

Co-Development Phase

 

 

means the phases of the Co-Development Plan in which a Candidate or Joint
Selected Candidate is being developed including pre-clinical testing and
Clinical Trials using such Joint Selected Candidate;

 

Page 6

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Co-Development Plan

 

 

means a program of activities and work for the development of Candidates
directed to a Selected Target and including a Joint Selected Candidate;

 

 

CMO

 

 

means a Third Party with which a Party has contracted to conduct manufacturing
(including process development and scale-up) of a Joint Selected Candidate or
Therapy on behalf of such Party;

 

 

Commercially Reasonable Efforts

 

 

means, on a Party-by-Party basis, that level of efforts and resources required
to carry out a particular task or obligation in an active and sustained manner,
consistent with the general practice followed by the Party in the exercise of
its reasonable business discretion relating to other pharmaceutical therapies or
products owned by it, or to which it has exclusive rights, which are of similar
market potential at a similar stage in their development or life, taking into
account issues of patent coverage, safety and efficacy, therapy profile, the
competitiveness of any therapy in development and in the marketplace, supply
chain management considerations, the proprietary position of the product or
therapy, the regulatory structure involved, the profitability of the applicable
therapies (including pricing and reimbursement status achieved), and other
relevant factors, including technical, legal, scientific and/or medical factors;

 

 

Completion

 

 

means (a) in relation to any POC Plan or Co-Development Plan, or any phase of
any such plan, substantial completion of all activities under such plan or phase
of such plan, including as relevant delivery of any final report and the
attainment of any mutually agreed success criteria for such phase; and (b) in
relation to any Clinical Trial, provision of a final report in relation to such
Clinical Trial in accordance with the applicable Clinical Trial protocol;

 

 

Confidential Information

 

 

means non-public, proprietary information (of whatever kind and in whatever form
or medium, including copies thereof), tangible materials or other deliverables
(a) disclosed by or on behalf of a Party in connection with this Agreement,
whether prior to or during the Term and whether disclosed orally,
electronically, by observation or in writing, or (b) created by, or on behalf
of, either Party and provided to the other Party, or created jointly by the
Parties, in the course of this Agreement; provided, that, notwithstanding the
foregoing, to the extent a Party is allocated ownership of Intellectual Property
Rights embodied by or containing a given piece of information under this
Agreement in accordance with Article 12, such information shall be deemed to be
solely the Confidential Information of such Party regardless of which Party
initially disclosed or created such information;

 

 

Control or Controlled by

 

 

means the rightful possession by a Party, whether directly or indirectly and
whether by ownership, license (other than pursuant to this Agreement) or
otherwise, as of the Effective Date or during the Term, of the right (excluding
where any required Third Party consent cannot be obtained) to grant a license,
sublicense or other right to exploit as provided herein, without violating the
terms of any agreement with any Third Party;

 

Page 7

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Covers or Covered or Covering

 

 

means, with respect to a particular Patent and in reference to a particular
compound, process, Candidate or Therapy (whether alone or in combination with
one or more other ingredients) that the use, manufacture, sale, supply, import,
offer for sale of such compound, Candidate or Therapy or use of such process
would infringe a Valid Claim of such Patent in the absence of any license
granted under this Agreement or in the case of a patent application would
infringe the claim of such patent application if such patent application was a
granted patent; 

 

 

Development Costs

 

 

is defined in Clause 10.2.3;

 

 

Dispute

 

 

is defined in Clause 18.1;

 

 

Effective Date

 

 

is defined in the Preamble;

 

 

EMA

 

 

means the European Medicines Agency and any successor thereto;

 

 

Enforcement

 

 

is defined in Clause 12.6.3;

 

 

EU

 

 

means the member states of the European Union and Switzerland, or any successor
entity thereto performing similar functions;

 

 

Exclusive License

 

 

is defined in Clause 8.2.1;

 

 

FDA

 

 

means the US Food and Drug Administration, or any successor entity thereto
performing similar functions;

 

 

Field

 

 

means any and all uses, including human and animal therapeutic, palliative,
prophylactic and diagnostic uses, of a product or therapy that comprises T cells
bearing a membrane bound exogenous TCR, therefore expressly excluding any
product or therapy that comprises soluble TCRs; 

 

 

Foreground IP

 

 

means any Intellectual Property Rights created in the performance of this
Agreement including under any POC Plan or Co-Development Plan;

 

 

FTE

 

 

means the equivalent of the work of one employee full time (equivalent to a
twelve month period of work), including experimental laboratory work, recording
and writing up results, reviewing literature and references, holding scientific
discussions, managing and leading scientific staff, conducting development
activities, carrying out related management duties, and training (including
health and safety training); 

 

 

GMP

 

 

means all current Good Manufacturing Practices applicable to biopharmaceuticals
in the US and/or in the European Union, as are in effect from time to time
during the Term and in each case as applicable to the activities being carried
out under this Agreement; 

 

Page 8

--------------------------------------------------------------------------------


 

Execution Copy

 

 

GLP

 

 

means all applicable current Good Laboratory Practice standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations as defined in 21 C.F.R. Part 58 and/or the Good Laboratory
Practice principles of the Organization for Economic Co-Operation and
Development (“OECD”), and such standards of good laboratory practice as are
required by the European Union and other organizations and governmental agencies
in countries in which the relevant activity under this Agreement is being
performed;

 

GxP

 

 

means any of the following as applicable to this Agreement: GLP and GMP;

 

HLA

 

 

means a human leukocyte antigen;

 

HLA Type

 

 

means a human leukocyte antigen type;

 

iCasp9 Switch

 

 

means Bellicum’s proprietary, inducible iCasp9 safety switch ***

 

                                                                               
that has a binding site which is activated with rimiducid to fully or partially
eliminate the cells;

 

iCasp9 Technology

 

 

means any technology utilizing a small molecule to dimerize caspase-9
molecule(s);

 

iMC Switch

 

 

means Bellicum’s proprietary, inducible iMC safety switch ***

 

                                                                               
that has a binding site which is activated with rimiducid to fully or partially
eliminate the cells;

 

iMC Technology

 

 

means any technology utilizing a small molecule to dimerize co-stimulatory
molecule(s);

 

IND

 

 

means an investigational new drug application filed with the FDA pursuant to 21
CFR Part 312 before the commencement of Clinical Trials of a Therapy, or any
comparable or equivalent filing (including any Clinical Trial Authorization
filed in the EU) with any relevant regulatory authority in any other
jurisdiction required before the commencement of any Clinical Trial in such
jurisdiction;

 

Indemnitee

 

 

is defined in Clause 16.3;

 

Indemnitor

 

 

is defined in Clause 16.3;

 

Infringement

 

 

is defined in Clause 12.6.1;

 

Initial Success Criteria

 

 

means the criteria mutually agreed between the Parties in writing, the
fulfillment of which indicate initial success in POC Phase;

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 9

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Intellectual Property Rights

 

 

means Patents, rights to discoveries, inventions, copyrights and related rights,
trademarks, trade names and domain names, rights in designs, rights in computer
software, database rights, rights in confidential information (including
know-how) and any other intellectual property rights, in each case whether
registered or unregistered and including all applications (or rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world;

 

 

JCC

 

 

is defined in Clause 2.4.1;

 

 

JDC

 

 

is defined in Clause 2.3.1;

 

 

Joint IP

 

 

is defined in Clause 12.1.2;

 

 

Joint Selected Candidate

 

 

means a Candidate selected by the JDC for pre-clinical development in accordance
with Clause 5.1.5, and includes any Candidate that is mutually agreed to replace
any previously designated Joint Selected Candidate in accordance with Clause
5.1.5;

 

 

JPT

 

 

is defined in Clause 2.5;

 

 

JSC

 

 

is defined in Clause 2.2.1;

 

 

Licensed Intellectual Property

 

 

means, as applicable, the Bellicum Licensed Know-How, Bellicum Licensed Patents,
Adaptimmune Licensed Know-How and Adaptimmune Licensed Patents;

 

 

Loss or Losses

 

 

is defined in Clause 16.1;

 

 

MAA or Marketing Approval Application

 

 

means a BLA, sBLA, NDA, sNDA and any equivalent thereof in the US or any other
country or jurisdiction.  As used herein: “BLA” means a Biologics License
Application and amendments thereto filed pursuant to the requirements of the
FDA, as defined in 21 C.F.R. § 600 et seq., for FDA approval of a Therapy and
“sBLA” means a supplemental BLA; and “NDA” means a New Drug Application and
amendments thereto filed pursuant to the requirements of the FDA, as defined in
21 C.F.R. § 314 et seq., for FDA approval of a Therapy and “sNDA” means a
supplemental NDA; 

 

 

Non-Publishing Party

 

 

is defined in Clause 14.4.1;

 

 

Opt-Out Candidate/ Therapy

 

 

Is defined in Clause 17.2.1;

 

 

Party or Parties

 

 

is defined in the Preamble;

 

Page 10

--------------------------------------------------------------------------------


 

Execution Copy

 

 

Patent(s)

 

 

means any and all patents and patent applications and any patents issuing
therefrom or claiming priority therefrom, worldwide, together with any
extensions (including patent term extensions and supplementary protection
certificates) and renewals thereof, reissues, reexaminations, substitutions,
confirmation patents, registration patents, invention certificates, patents of
addition, renewals, divisionals, continuations, and continuations-in-part of any
of the foregoing;

 

 

Person

 

 

means an individual, sole proprietorship, partnership, limited partnership,
limited liability partnership, corporation, limited liability company, business
trust, joint stock company, trust, unincorporated association, joint venture or
other similar entity or organization;

 

 

Phase I Clinical Trial

 

 

means a human clinical trial, the principal purpose of which is preliminary
determination of safety of a Therapy in healthy individuals or patients as
described in 21 C.F.R. §312.21(a), or similar clinical study in a country other
than the US;

 

 

Phase II Clinical Trial

 

 

means a human clinical trial, the principal purpose of which is a preliminary
determination of efficacy of a Therapy in patients being studied as described in
21 C.F.R. §312.21(b), or similar clinical study in a country other than the US;
provided, that, to the extent there is any ambiguity as to whether a given human
clinical trial constitutes a Phase II Clinical Trial or a “Phase I(b)” clinical
trial, such trial shall be a Phase II Clinical Trial for the purposes of this
Agreement;

 

 

Phase III Clinical Trial

 

 

means a human clinical trial, the principal purpose of which is to demonstrate
clinically and statistically the efficacy and safety of a Therapy for one or
more indications in order to obtain Marketing Approval of such Therapy for such
indication(s), as further defined in 21 C.F.R. §312.21(c) or a similar clinical
study in a country other than the US; provided, that, to the extent there is any
ambiguity as to whether a given human clinical trial constitutes a Phase III
Clinical Trial or a “Phase II(b)” clinical trial, such trial shall be a Phase
III Clinical Trial for the purposes of this Agreement; 

 

 

 

 

 

 

 

 

 

 

 

Page 11

--------------------------------------------------------------------------------


 

Execution Copy

 

Phase IV Clinical Trial

 

means a human clinical trial, or other test or study, of a Therapy that is
(a) commenced after receipt of the initial Regulatory Approval for such Therapy
in the country for which such clinical trial is being conducted, and that is
conducted within the parameters of the Regulatory Approval for such Therapy (and
which may include investigator sponsored clinical trials), including a clinical
trial conducted due to the request or requirement of a Regulatory Authority or
as a condition of a previously granted Regulatory Approval, but shall not
include any Phase III Clinical Trial (including any “Phase III(b)” trial),
(b) an investigator sponsored clinical trial approved by the JCC that does not
fall within the parameters of a Therapy’s Regulatory Approval, or (c) any REMS
(Risk Evaluation and Mitigation Strategy)/RMP (Risk Management Plan) related
study of a Therapy in a country in the Territory after Regulatory Approval of
such Therapy has been obtained from an appropriate Regulatory Authority in such
country. Phase IV Clinical Trials may include trials or studies conducted in
support of post-Regulatory Approval exploitation of such Therapy (for example
only, pricing/reimbursement, epidemiological studies, modeling and
pharmacoeconomic studies, post-marketing surveillance studies and health
economics studies);

 

 

 

POC Criteria

 

means the criteria mutually agreed between the Parties in writing the
fulfillment of which will constitute successful Completion of the POC Phase;

 

 

 

POC Phase

 

means the initial proof of concept phase performed in accordance with the POC
Plan;

 

 

 

POC Plan

 

means the plan for the POC Phase as set out in Exhibit 1 as amended from time to
time in accordance with this Agreement;

 

 

 

POC Target

 

means the Target that is the subject of the POC Plan;

 

 

 

Prosecute or Prosecute and Maintain or Prosecution and Maintenance

 

means, with respect to a Patent, all activities associated with the preparation,
filing, prosecution and maintenance of such Patent , as well as activities
associated with re-examinations, reissues, applications for patent term
adjustments and extensions, supplementary protection certificates and the like
with respect to that Patent, together with the conduct of interferences,
derivation proceedings, pre- and post-grant proceedings, the defense of
oppositions and other similar proceedings with respect to that Patent;

 

 

 

Prosecuting Party

 

means the Party responsible for Prosecution under Clauses 12.2 and 12.3 of this
Agreement;

 

 

 

Publishing Party

 

is defined in Clause 14.4.1;

 

 

 

Quality Agreement

 

means, as relevant in the context of this Agreement, a written agreement that
documents the responsibilities and quality expectations between (a) Bellicum and
any internal or external supplier, contract manufacturer or service provider
(including, to the extent applicable, Adaptimmune) or (b)  Adaptimmune and any
internal or external supplier, contract manufacturer or service provider
(including, to the extent applicable, Bellicum);

 

Page 12

--------------------------------------------------------------------------------


 

Execution Copy

 

Regulatory Approval

 

means the technical, medical and scientific licenses, registrations,
authorizations and approvals required for marketing or use of a Therapy
(including approvals of, BLAs, IND applications, pre- and post- approvals, and
labeling approvals and any supplements and amendments to any of such approvals)
of any national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity, necessary
for the development, manufacture, distribution, marketing, promotion, offer for
sale, use, import, export or sale of a Therapy in a regulatory jurisdiction. In
the US, Regulatory Approval means approval of any Marketing Approval Application
or equivalent by the FDA. Regulatory Approval shall include obtaining any
pricing reimbursement or other pricing approval requirement;

 

 

 

Regulatory Authority

 

means the FDA, EMA, any other regulatory authority or body with regulation or
governance over the performance of any part of the activities under this
Agreement;

 

 

 

Release

 

is defined in Clause 14.1;

 

 

 

Reserved Activities

 

is defined in Clause 5.6;

 

 

 

Rules 

 

is defined in Clause 18.2.1;

 

 

 

SAE

 

means a serious adverse effect resulting from any Clinical Trial or
administration of a Therapy;

 

 

 

Selected Target

 

is defined in Clause 4.1.2;

 

 

 

Sublicensee

 

means a Third Party or Affiliate who has been granted a sublicense under any
license under this Agreement;

 

 

 

SUSAR

 

means a suspected unexpected serious adverse reaction resulting from any
Clinical Trial or administration of any Therapy to a human being;

 

 

 

Target

 

means the protein from which a peptide antigen is derived to form an HLA-peptide
antigen epitope (including all HLA Types);

 

 

 

Target List

 

is defined in Clause 3.1.3;

 

 

 

TCR

 

means T-cell receptor;

 

 

 

Term

 

is defined in Clause 17.1;

 

 

 

Therapy

 

means a therapy (including T cell products and the production and/or delivery of
T cells to human or animal subjects) utilising the genetic engineering of
T-cells to express an affinity-optimized membrane bound exogenous TCR, and
comprising a Joint Selected Candidate;

 

 

Page 13

--------------------------------------------------------------------------------


 

Execution Copy

 

Third Party

 

means any entity other than Adaptimmune or Bellicum or an Affiliate of either of
them;

 

 

 

Third Party Claims

 

is defined in Clause 16.1;

 

 

 

Third Party Infringement Claim

 

is defined in Clause 12.7.1;

 

 

 

Title 11

 

is defined in Clause 17.4;

 

 

 

US

 

means the United States of America and its territories and possessions;

 

 

 

Valid Claim

 

means, with respect to a particular country, a claim in an unexpired Patent
within the Licensed Intellectual Property in such country that has not lapsed or
been disclaimed, revoked, held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and that has not
been admitted to be invalid or unenforceable through re-examination, re-issue,
disclaimer or otherwise, or lost in an interference proceeding; and

 

 

 

VAT

 

means, in the EU, value added tax calculated in accordance with Council
Directive 2006/112/EC and, in a jurisdiction outside the EU, any equivalent tax.

 

 

 

ARTICLE 2            GOVERNANCE

 

 

2.1        Governance Generally.  Up to three (3) voting committees (the JSC,
JDC and JCC) may be formed, and two non-voting teams (one for the Adaptimmune
Candidate and one for the Bellicum Candidate; each, a JPT) will be set up, to
govern and act as reporting bodies during the Term.

 

2.2        Joint Steering Committee.

 

2.2.1          Formation and Composition.  As soon as reasonably possible and in
any event within ***                after the Effective Date, Adaptimmune and
Bellicum shall establish a joint steering committee (the “JSC”) to monitor and
coordinate the communication and activities of both Parties under this
Agreement.  The JSC shall be composed of at least ***    but no more than
***           representatives designated by each Party and in each case an equal
number of representatives from each Party.  Representatives must be appropriate
for the tasks then being undertaken and the stage of development or
commercialisation applicable, in terms of their seniority, decision-making
authority, availability, function in their respective organizations, training
and experience.  Each Party may replace its JSC representatives from time to
time upon written notice to the other Party; provided, however, if a Party’s JSC
representative is unable to attend a JSC meeting, such Party may designate an
alternate to attend such JSC meeting by providing notification in writing to the
other Party’s Alliance Manager and following provision of such written
notification the alternate will be entitled to perform the functions of such JSC
representative at such JSC meeting.  The Alliance Managers may attend meetings
of the JSC but shall have no right to vote on any decisions of the JSC.

 

2.2.2          JSC Responsibilities.  In addition to its overall responsibility
for monitoring the

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

 

Page 14

--------------------------------------------------------------------------------


 

Execution Copy

 

activities of the Parties under this Agreement, the JSC shall, in particular:

 

(a)    work to resolve, through good faith discussions, any dispute, controversy
or claim between the Parties arising during the performance of any POC Plan or
Co-Development Plan and related to the matters under the authority of the JSC;

 

(b)    review and, pending or after consultation of a Party’s JSC
representatives with its own management team regarding any material changes in
an existing allocation, approve the allocation of each Party’s resources and
efforts necessary to perform the POC Plan or Co-Development Plan to the extent
not agreed by the applicable JPT;

 

(c)    review and approve any material amendments to any POC Plan or
Co-Development Plan proposed by the JDC or the applicable JPT;

 

(d)    review and approve any criteria (and amendments to such criteria) for
development of any Candidate including criteria required for any Candidate to
proceed to the next phase of development;

 

(e)    oversee the implementation of the POC Phase;

 

(f)    oversee the implementation of the Co-Development Plan(s);

 

(g)    ensure that each Party is regularly informed regarding all material
activities performed by the other Party under any Co-Development Plan(s), and
all material re-allocations under and/or amendments to any POC Plan or
Co-Development Plan;

 

(h)    perform such other functions as may be agreed to by the Parties in
writing (in each case subject to Clause 2.3) or as specified in this Agreement.

 

2.2.3          Decision making for JSC.  Each Party will discuss and attempt to
resolve any potential or evolving disagreement related to a POC Plan or
Co-Development Plan through its respective Alliance Managers and/or the
applicable JPT before it is brought before the JSC for resolution.  With respect
to the responsibilities of the JSC, each Party shall have one vote on all
matters brought before the JSC.  The JSC shall operate as to matters within its
responsibility by unanimous vote.  ***

 

.  If the JSC is unable to achieve a unanimous vote within ***              of
any matter being brought before the JSC, then such matter may be referred in
writing to the Alliance Managers under Clause 18.1 at either Party’s discretion;
provided, that, for clarity, the arbitration provisions in Clause 18 shall not
apply and, unless otherwise provided explicitly in this Agreement, neither Party
shall have final decision-making authority with respect to such matter.  Unless
otherwise provided explicitly in this Agreement and subject to Clause 2.2.4,
where any decision regarding such disagreement is not made within a period of
***        of such referral to the Party’s Alliance Managers in accordance with
Clause 18.1 then:

(i)     In the case of a decision ***

 

decision-making authority;

 

(ii)    in the case of a decision ***

decision-making authority;

 

(iii)   in the case of a decision ***

 

decision-making authority;

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

 

Page 15

--------------------------------------------------------------------------------


 

Execution Copy

 

(iv)   in the case of a decision ***

 

decision-making authority.

 

2.2.4          Any JSC decisions, any decisions of the Party’s senior managers
under Clause 2.2.3, and any decision-making authority exercised by a Party under
Clause 2.2.3, are subject to the following: (i) neither the JSC, the senior
managers nor either Party shall have the unilateral or overriding authority to
amend or modify, or waive a Party’s own compliance with, this Agreement
including in relation to the scope or terms of any license to Intellectual
Property Rights; and (ii) ***

 

 

 

             ; and (iii) neither the JSC, the senior managers nor either Party
will have the unilateral or overriding authority to amend any POC Plan or
Co-Development Plan in any way which would introduce additional safety or
ethical concerns in relation to any Clinical Trial; and (iv) neither the JSC,
the senior managers nor either Party will have the unilateral or overriding
authority to require the other Party to carry out any act which it is not
already required to perform under any Co-Development Plan.

 

2.3        Joint Development Committee.

 

2.3.1          Formation and Composition.  As soon as reasonably possible after
***                    , Adaptimmune and Bellicum shall establish a joint
development committee (the “JDC”) to monitor and coordinate the communication
and activities of both Parties under each Co-Development Plan.  The JDC shall be
composed of at least ***      but no more than ***       representatives
designated by each Party and in each case an equal number of representatives
from each Party.  Representatives must be appropriate for the tasks then being
undertaken and the applicable stage of research, pre-clinical development or
clinical development, in terms of their seniority, decision-making authority,
availability, function in their respective organisations, training and
experience.   Each Party may replace its JDC representatives from time to time
upon written notice to the Alliance Manager of the other Party; provided,
however, if a Party’s JDC representative is unable to attend a JDC meeting, such
Party may designate an alternate to attend such JDC meeting by providing
notification in writing to the other Party’s Alliance Manager and following
provision of such written notification the alternate will be entitled to perform
the functions of such JDC representative at such JDC meeting.  The Alliance
Managers may attend meetings of the JDC but shall have no right to vote on any
decisions of the JDC.

 

2.3.2          JDC Responsibilities for a Co-Development Plan.  The JDC shall
have overall responsibility for monitoring the activities of the Parties under
this Agreement during co-development (including Clinical Trials) of any Joint
Selected Candidates or Therapies containing any Joint Selected Candidates.  The
JDC shall, in particular:

 

(a)              work to resolve, through good faith discussions, any dispute,
controversy or claim related to the matters under the authority of the JDC;

 

(b)             approve each initial POC Plan and Co-Development Plan and
recommend to the JSC any material changes to the POC Plan or a Co-Development
Plan, including updating the POC Plan or a Co-Development Plan;

 

(c)              monitor performance of the POC Plan or any Co-Development Plan;

 

(d)             review any data arising from any Clinical Trials being conducted
under a Co-Development Plan, including any SUSARs and SAEs;

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 16

--------------------------------------------------------------------------------


 

Execution Copy

 

(e)              discuss any material regulatory submissions or material
correspondence related to Therapies containing a Joint Selected Candidate;

 

(f)                discuss protocols for any Clinical Trial of a Therapy
utilising a Joint Selected Candidate, including patient numbers, location
numbers, Clinical Trial site and any modifications or amendments to such
protocols;

 

(g)             receive reports on any investigation or audit carried out by
either Party or by any Regulatory Authority, to the extent such investigation or
audit is initiated in connection with any Joint Selected Candidate or any
Therapy utilising a Joint Selected Candidate or any facility used for the
manufacture of such Joint Selected Candidate or such Therapy, or any Clinical
Trial involving such Joint Selected Candidate or such Therapy; and

 

(h)              report to the Parties on the progress of any corrections to any
identified non-compliances with Applicable Laws to the extent relevant to any
Co-Development Plan.

 

2.3.3          JDC Decision Making.

 

(a)              With respect to the responsibilities of the JDC, each Party
shall have one vote on all matters brought before the JDC and the JDC shall
operate by unanimous vote.  If the JDC is unable to achieve a unanimous vote
within   ***          of any matter being brought before the JDC, then such
matter may be referred in writing to the JSC at either Party’s discretion.  Each
Party shall make decisions within the JDC in good faith and on a timely basis;
provided that any JDC decisions shall be subject to the conditions applied to
JSC decisions, as set forth in Clause 2.2.4, and to Clause 5.7.

 

2.4        Joint Commercialisation Committee.

 

2.4.1          Formation and Composition.  In the event that a Phase III
Clinical Trial for a Therapy utilising a Joint Selected Candidate is initiated,
as soon as reasonably practicable after ***

 

                                                                                                ,
Adaptimmune and Bellicum shall establish a joint commercialisation committee
(the “JCC”).  As of the Effective Date, the Parties anticipate that the JCC will
monitor and coordinate the communication and activities of both Parties relating
to the further supply, manufacture and commercialisation of such Therapy
utilising a Joint Selected Candidate, and any subsequent Therapies containing a
Joint Selected Candidate that enter Phase III Clinical Trials.  Unless otherwise
set forth in a Co-Commercialisation Agreement executed by the Parties, the JCC
shall function in accordance with the remainder of this Clause 2.4 (for clarity,
to the extent this Clause 2.4 is inconsistent with the Co-Commercialisation
Agreement, the Co-Commercialisation Agreement shall control).  The JCC shall be
composed of at least ***      but no more than ***           representatives
designated by each Party and in each case an equal number of representatives
from each Party.  Representatives must be appropriate for the tasks then being
undertaken and the stage of development and commercialisation, in terms of their
seniority, decision-making authority, availability, function in their respective
organisations, training and experience.  Each Party may replace its JCC
representatives from time to time upon written notice to the Alliance Manager of
the other Party; provided, however, if a Party’s JCC representative is unable to
attend a JCC meeting, such Party may designate an alternate to attend such JCC
meeting by providing notification in writing to the other Party’s Alliance
Manager and following provision of such written notification the alternate will
be entitled to perform the functions of such JCC representative at such JCC
meeting.  The Alliance Managers may attend meetings of the JCC but shall have no
right to vote on any decisions of the JCC.

 

2.4.2          JCC Responsibilities.  In addition to its overall responsibility
for monitoring the

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 17

--------------------------------------------------------------------------------


 

Execution Copy

 

activities of the Parties under this Agreement with respect to Therapies
containing a Joint Selected Candidate, following initiation of Phase III
Clinical Trials thereof and during the supply, manufacture and commercialisation
of any Therapy utilising a Joint Selected Candidate resulting from such Phase
III Clinical Trials, the JCC shall, in particular, with respect to each such
Therapy utilising such Joint Selected Candidates):

 

(a)              review and approve an initial worldwide commercialisation plan;

 

(b)             review and approve changes to the then-current worldwide
commercialisation plan;

 

(c)              receive reports regarding material submissions to Regulatory
Authorities pertaining to any Therapy utilising a Joint Selected Candidate, as
needed;

 

(d)             review manufacturing and commercial supply plans pertaining to
any Therapy utilising a Joint Selected Candidate;

 

(e)              review and, to the extent permitted by Applicable Laws, approve
any applicable policies with respect to pricing reimbursement required for sale
and supply of any Therapy utilising a Joint Selected Candidate;

 

(f)                subject to the Co-Commercialisation Agreement, discuss and
agree to mechanisms for co-promotion of any Therapy utilising a Joint Selected
Candidate in those specific countries where co-promotion will occur in
accordance with the Co-Commercialisation Agreement;

 

(g)             discuss pre-marketing and marketing activities pertaining to any
Therapy utilising such Joint Selected Candidate;

 

(h)              discuss launch of any Therapy utilising such Joint Selected
Candidate;

 

(i)                  receive from each Party reports on Net Sales of any Therapy
utilising such Joint Selected Candidate; and

 

(j)                  perform such other responsibilities as are assigned to the
JCC in this Agreement or in the Co-Commercialisation Agreement.

 

2.4.3          Decision making for JCC.  Each Party will discuss and attempt to
resolve any potential or evolving disagreement related to commercialisation of
any Therapy utilising a Joint Selected Candidate through its Alliance Managers
before it is brought before the JCC for resolution.  With respect to the
responsibilities of the JCC, each Party shall have one vote on all matters
brought before the JCC.  Each JCC shall operate as to matters within its
responsibility by unanimous vote.  Each Party shall make decisions in good faith
and on a timely basis, provided that any JCC decisions shall be subject to the
conditions applied to JSC decisions, as set forth in Clause 2.2.4.  If the JCC
is unable to achieve a unanimous vote within     ***                        of
any matter being brought before the JCC, then such matter may be referred to
Alliance Managers under Clause 18.1 at either Party’s discretion.  Where any
matter or dispute remains unresolved for a further
***                                            after such referral, the matter
or dispute may be referred in writing to the JSC at either Party’s discretion.

 

2.5        JPT.  The Parties shall also set-up up joint project teams for each
Party’s Candidates (each, a “JPT”) as and when required, the first to be set up
as soon as practicable after ***

                                             .  Each JPT shall be specific to a
Selected Target and to the corresponding Co-Development Plan, save that the
Parties may nominate the same representatives to be present on more than one
JPT.  The JPT for each Selected Target and corresponding Co-Development Plan
shall be responsible for governing the day to day performance of the relevant
Co-Development Plan including ensuring that activities thereunder are performed
in accordance with the approved timelines and budgets and, as

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 18

--------------------------------------------------------------------------------


 

Execution Copy

 

relevant, agreeing to any non-material changes to such Co-Development Plan and
for producing the final report and recommendations on completion of the relevant
Co-Development Plan.  The Parties shall each nominate up to
***             representatives (and in each case an equal number of
representatives) to represent it on each JPT.  Each Party may replace its JPT
representatives from time to time upon written notice to the other Party;
provided, however, if a Party’s JPT representative is unable to attend a JPT
meeting, such Party may designate an alternate to attend such JPT meeting by
providing notification in writing to the other Party’s representatives on such
JPT and following provision of such written notification the alternate will be
entitled to perform the functions of such JPT representative at such JPT
meeting.  The JPT shall report regularly to the JDC.  The final report and
recommendations following completion of any phase of a Co-Development Plan shall
be provided to the JDC within a maximum of ***                  following
completion of the relevant phase and the Parties shall provide all support to
the applicable JPT as may be reasonably necessary to meet such timelines.  The
JPT in relation to any Selected Target shall automatically cease to exist on
completion or termination of the Co-Development Plan for such Selected Target.

 

2.6        Ad-hoc Committees.  The JSC, JDC or JCC, as appropriate, may also
authorise the setting up of sub-committees in relation to particular or specific
aspects of any Co-Development Plan or other performance of this Agreement, for
example CMC.  Such sub-committees shall act in the same way as the JPT and
regularly report into the relevant JSC, JDC or JCC.

 

2.7        Meetings.

 

2.7.1          JSC Meetings.  During the POC Phase and Co-Development Phase, the
JSC shall meet at least ***                         at Adaptimmune’s facilities
in Abingdon, Oxfordshire, England or at Bellicum’s facilities in Houston, TX,
USA, or via teleconference or otherwise, in each case as agreed by the JSC. 
During the Co-Commercialisation Phase, the JSC shall meet at least
***                     at Adaptimmune’s facilities in Abingdon, Oxfordshire,
England or at Bellicum’s facilities in Houston, TX, USA, or via teleconference
or otherwise, in each case as agreed by the JSC.  Where possible, meetings will
be held by telephone conference with only ***       meetings per
***        being face to face and at either Adaptimmune’s or Bellicum’s
facility, unless the Parties decide otherwise.  Where necessary, for example to
resolve any dispute or to agree upon changes to any POC Plan or Co-Development
Plan, the JSC shall meet more frequently.

 

2.7.2          JCC and JDC Meetings.  The JCC or JDC shall meet at least
***                at Adaptimmune’s facilities in Abingdon, Oxfordshire, England
or at Bellicum’s facilities in Houston, TX, USA, or via teleconference or
otherwise, in each case as agreed by the JDC or JCC.  Where possible, meetings
will be held by telephone conference with only ***     meetings per
***          being face to face and at either Adaptimmune’s or Bellicum’s
facility, unless the Parties decide otherwise.  Where necessary, for example to
resolve any dispute or to agree upon changes to any Co-Development Plan, as
applicable, the JDC shall meet more frequently.  The JCC shall meet more
regularly where reasonably necessary.

 

2.7.3          Meeting Agendas and Minutes.  Not later than
***                  after each of the JSC, JDC, JCC and/or JPT, as applicable,
are formed, the respective committees shall each hold an organizational meeting
by videoconference or teleconference to establish their respective operating
procedures, including establishment of agendas, and preparation and approvals of
minutes.  The Parties shall alternate responsibility for taking the meeting
minutes; provided that Bellicum shall be responsible for taking the meeting
minutes at the first meeting of each committee or team.  Meeting minutes shall
be sent to both Parties promptly (and in any event within
***                      ) after a meeting for review, comment and approval by
each Party.  Where minutes are not approved by both Parties, the dispute shall
be resolved at the next committee or team meeting.  A decision that is made at
any meeting shall be recorded in meeting minutes.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 19

--------------------------------------------------------------------------------


 

Execution Copy

 

2.7.4          General.  Employees of each Party, other than its nominated
committee or team representatives, may attend meetings of the JSC, JDC, JCC or
JPT as applicable, as non-voting participants.  A Party’s consultants and
advisors involved in a POC Plan or Co-Development Plan may attend meetings of
the JSC, JDC, JCC or JPT as non-voting observers; provided that such consultants
and advisors are under obligations of confidentiality and non-use applicable to
the Confidential Information of the other Party as required by Clause 13.3(e). 
Each Party shall be responsible for all of its own expenses of participating in
the JSC, JDC, JCC or JPT.  In addition each Party may nominate the same
individuals as representatives on multiple committees.

 

2.8        Dissolution.

 

2.8.1          Dissolution of JSC.  The JSC shall dissolve on termination of
this Agreement or by mutual agreement of the Parties.

 

2.8.2          Dissolution of JDC.  The JDC shall automatically dissolve on
completion of all Co-Development Plans or, if earlier, termination of this
Agreement.

 

2.8.3          Dissolution of JCC.  The JCC shall continue for so long as there
is any Joint Selected Candidate (or Therapies containing such Joint Selected
Candidates) undergoing Phase III Clinical Trials and/or being commercialized
hereunder and, at such time as there are no Joint Selected Candidates (or
Therapies containing such Joint Selected Candidates) undergoing Phase III
Clinical Trials and/or being commercialized hereunder, the JCC will have no
further responsibilities or authority under this Agreement and the JCC will be
deemed dissolved by the Parties.  The JCC will also be deemed dissolved by the
Parties if all Co-Development Plans are terminated or if all Therapies resulting
from any Co-Development Agreement fail to obtain at least one Regulatory
Approval in at least one country.

 

2.8.4          Dissolution of JPT.  Each JPT will be deemed dissolved by the
Parties on completion or termination of the applicable Co-Development Plan.

 

2.8.5          Dissolution of Ad-hoc sub-committees.  Each Ad-hoc sub-committee
will be deemed dissolved by the Parties on completion of the relevant activity
in relation to which the sub-committee was set up.

 

2.9        Alliance Managers.  Within ***                      of the Effective
Date, each Party shall appoint an Alliance Manager to be the principal point of
contact for communications under this Agreement.  The Alliance Managers shall
facilitate the flow of information and collaboration between the Parties and
assist in the resolution of potential and pending issues and potential disputes
in a timely manner to enable the JSC, JDC, JCC and JPT, in each case for so long
as such committee(s) are in existence, and the Parties to reach consensus and
avert escalation of such issues or potential disputes.  Either Party may replace
its Alliance Manager at any time upon prior written notice (including by email)
to the other Party’s Alliance Manager.  Each Party shall ensure that its
Alliance Manager is capable of performing the obligations required of an
Alliance Manager under this Agreement.

 

ARTICLE 3            POC PHASE

 

3.1        Commencement of POC Phase

 

3.1.1          Within ***                     of the Effective Date (or such
longer time as mutually agreed by the Parties in writing), the Parties shall
commence activities in furtherance of the POC Plan.  The POC Plan will describe
with specificity ***                   .  As of ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 20

--------------------------------------------------------------------------------


 

Execution Copy

 

                                                                                                                                                               .
Each Party will perform a battery of tests during the POC Phase, as set forth in
greater detail in the POC Plan, with the intention that the Parties will conduct
mirrored testing where practicable.

 

3.1.2          Adaptimmune and Bellicum shall use Commercially Reasonable
Efforts to perform the activities assigned to them under the POC Plan in
accordance with the agreed timescales, including making resources available as
and when required and supplying any product, equipment or materials as and when
required for performance of the POC Plan.  Each Party shall reasonably assist
the other Party to facilitate the performance of the POC Plan.  Each Party is
responsible for the costs incurred by it in performing activities assigned to it
under the POC Plan.

 

3.1.3          As part of the performance of the POC Plan, and with respect to
Targets other than the POC Target, the Parties will jointly identify Target
criteria that will support the Parties’ development and commercialization of
viable Candidates.  On achievement of Initial Success Criteria for the POC Phase
and following mutual agreement to the related Target criteria identified in
accordance with this Clause 3.1.3, Adaptimmune will provide to Bellicum a list
of at least *** Targets (“Target List”) and supporting validation information,
with the mutually desired objective that such Targets on the Target List will
meet the agreed Target criteria.  Bellicum understands that the Targets on the
Target List provided by Adaptimmune will be provided from its internal Target
projects and that not all provided Targets will be fully validated; however, as
part of Adaptimmune’s identification and presentation of the Target List, the
Parties will reach a consensus as to what constitutes “validation” of a Target,
and then Bellicum will have a right to review all of Adaptimmune’s available
documentation for each such Target, including but not limited to information
relevant to Target validation status.  Adaptimmune will select the Targets on
the Target List for provision to Bellicum in good faith.  The Parties will work
together to agree upon which Targets from the Target List may be selected for
further validation and development of Candidates during any subsequent
Co-Development Phase.

 

3.1.4          Subject to the limitations set forth in Clause 2.2.4 (as applied
to the JDC), and subject to Clauses 2.3.2(b) and 5.7, the JDC may amend in
writing the POC Plan from time to time as the POC Phase progresses and results
become available.

 

3.2        Subcontractors.  A Party may subcontract portions of its work under
the POC Plan to (i) any Affiliate or (ii) Third Parties; provided, that such
subcontract is in writing and is consistent with the terms and conditions of
this Agreement including the confidentiality provisions of Article 13 and any
rights granted to such subcontractor are restricted to only those rights
necessary for performance by such subcontractor of the portions of work on
behalf of such subcontracting Party.  Such subcontracting Party will remain
fully responsible (at its cost) for all acts or omissions of any subcontractor
it appoints (including any acts or omissions which result in a breach of the
terms of this Agreement) and shall ensure that each subcontractor complies with
the terms and conditions of this Agreement.

 

3.3        Progress Reports.  Each Party shall keep the other Party (through the
JPT and JDC) informed of its activities, results and accomplishments under the
POC Plan and shall provide to the other Party’s representatives on the JDC
regular written summary updates (for example Word or Powerpoint documents) at
each JDC meeting.  All such reports, information and data provided by a Party
shall be considered the providing Party’s Confidential Information.

 

3.4        Completion of POC Phase.  Completion of the POC Phase shall occur on
***

                                                                                                                 under
the POC Plan, or upon a JDC decision that no further activities are required
(“POC Phase Completion”).  Where POC Phase Completion has not been met within a
period of ***                  from the estimated date of POC Phase Completion
in accordance with the POC Plan, or where either Party believes at any time on a
reasonable and scientifically supported basis that the Initial Success Criteria
or POC Criteria will not be met, the Parties (whether directly or through a

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 21

--------------------------------------------------------------------------------


 

Execution Copy

 

meeting of the JSC or JDC) shall discuss and mutually agree whether any further
proof of concept work should be conducted (for example, in relation to an
alternative Candidate or an alternative Target ), or whether the POC Plan should
terminate.  Any termination of the POC Plan shall result in termination of this
Agreement (and in this event, Clause 17.7 shall apply), and there shall be no
obligation on either Party to carry out any further proof of concept work on any
alternative Candidate or Target.

 

3.5        Progression to Co-Development Phase.  Within ***              of the
date of POC Phase Completion, Adaptimmune shall provide to Bellicum ***

 

                                      .        The Adaptimmune
***                                                     will be reviewed by the
JDC and JSC, and the Parties will discuss in good faith and will mutually agree
whether or not to proceed to the Co-Development Phase; provided that neither
Party is required to proceed to the Co-Development Phase under discussion.  The
date of such mutual agreement of the Parties to proceed to the Co-Development
Phase, as evidenced by minutes of the applicable JSC meeting, shall constitute
“Co-Development Start”.  Where the JSC does not and/or the Parties do not agree
to proceed to the Co-Development Phase within
***                                    of provision of such Adaptimmune
***    and the POC Phase results by Adaptimmune, then this Agreement shall
automatically terminate in accordance with Clause 17.5 (and in this event,
Clause 17.7 shall apply).

 

ARTICLE 4            SELECTION OF TARGETS

 

 

4.1        Selected Targets.

 

4.1.1          Selected Target Identification.  During the POC Phase, the
Parties shall consult on and discuss at the JSC any Target being considered by a
Party, either by selection from the Target List or the POC Target.  The JSC
shall agree upon which two Targets will be selected for co-development.  The
date of such selection by the JSC, as evidenced in minutes of the applicable JSC
meeting, shall be the “Acceptance Date” for such two Targets.  The JSC shall
also designate which of the two Selected Targets is the Bellicum Target and
which is the Adaptimmune Target.  Agreement of the JSC on both Selected Targets
must, unless otherwise mutually agreed between the Parties in writing, be made
at the latest by ***

from Co-Development Start.  Notwithstanding the foregoing, ***

 

 

 

 

 

 

 

 

 

.

 

4.1.2          Target Exclusivity.  On the Acceptance Date, each of the two
selected Targets shall thereafter be designated as a “Selected Target”.  As of
the Acceptance Date, a Selected Target will not be made available by Adaptimmune
or Bellicum to any Third Party for development, and Adaptimmune will not develop
any TCRs or Therapies to such Selected Targets for itself or for or on behalf of
any Third Party.

 

4.1.3          Target List.  Only Targets set out on the Target List shall be
eligible for selection as a Selected Target.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 22

--------------------------------------------------------------------------------


 

Execution Copy

 

ARTICLE 5                                                CO-DEVELOPMENT PLAN

 

5.1        Co-Development Plan.

 

5.1.1           Within ***                after the Acceptance Date (or such
longer time as mutually agreed by the Parties in writing) with respect to a
given Selected Target, the JPT shall draft and agree upon a Co-Development Plan
for the generation of Candidates directed to each Party’s Selected Target, which
plan is intended to generate the data necessary to support an IND filing for
such Party’s Joint Selected Candidate.  No activities will be performed in
connection with a proposed Co-Development Plan (and accordingly, no costs will
be incurred under Clause 10.2) before the applicable JPT has agreed upon such
Co-Development Plan.  Each of the two Co-Development Plans shall:

 

(a)    be prepared on a global basis;

 

(b)    include the responsibilities of each of the Parties under the
Co-Development Plan including as relates to any manufacture of Therapy for
Clinical Trials;

 

(c)    include a high level plan setting out an anticipated route (including
Phase III Clinical Trials and other required trials) to obtain Regulatory
Approval for such Therapy including estimated timelines and estimated budget;
and

 

(d)    include the basis for calculation of any budgeted costs, including
relevant FTE and FTE Rate information to be applied to such budget (which FTE
Rate(s) shall be used to calculate any Development Costs reimbursable in
accordance with Clause 10).

 

5.1.2                                      Under each Co-Development Plan, each
Party shall use Commercially Reasonable Efforts to perform any part of the
Co-Development Plan assigned to it, including making resources available as and
when required and supplying any product, equipment or materials as and when
required and specified under the Co-Development Plan.  The Parties may
supplement the terms of this Agreement, as necessary, with terms relating to
manufacture and supply, quality and/or any other terms deemed necessary or
reasonably useful by a Party to govern the Parties’ co-development of such
Party’s respective Candidate.  The Parties will negotiate any such supplemental
terms in good faith and on a timely basis to prevent any unreasonable delay to
activities performed under the Co-Development Plan.

 

5.1.3                                      Under each Co-Development Plan,
Adaptimmune shall use Commercially Reasonable Efforts to develop and validate
starting TCRs (“Initial Candidates”) directed to each Party’s Selected Target
within the timescales agreed for the relevant Co-Development Plan. ***

 

.

 

5.1.4                                      Subject to Clause 2.3.2(b), Clause
2.3.3 (which references the limitations set forth in Clause 2.2.4) and Clause
5.7, the JDC may amend in writing the Co-Development Plan for each Party’s
Initial Candidate and Joint Selected Candidate from time to time and will
regularly update the Parties’ Co-Development Plans as each phase of the plan
progresses.  It is envisioned that after ***

 

 

.  Exhibit 6 outlines the anticipated responsibilities of each Party for any
Co-Development Plan but may be amended for any particular Co-Development Plan.

 

5.1.5                                      The JDC shall also agree upon the
criteria for any Initial Candidate to proceed

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 23

--------------------------------------------------------------------------------


 

Execution Copy

 

through each Co-Development Phase and in particular the criteria for designation
of an Initial Candidate as a Joint Selected Candidate for progression into
preclinical development and onwards into Clinical Trials.  Initial criteria are
set out in Exhibit 7 and these will be amended and reviewed by the JDC as
appropriate.  Only one Joint Selected Candidate shall proceed to pre-clinical
development for any Co-Development Plan at any one time, and an alternative
Candidate will only be selected for pre-clinical development where such initial
Joint Selected Candidate fails to achieve the agreed criteria for completion of
pre-clinical development (such alternative Candidate will be deemed the Joint
Selected Candidate upon replacement of the original Joint Selected Candidate). 
***

 

 

 

 

 

.

 

5.2         Subcontractors.  Each Party may subcontract portions of its work
under the Co-Development Plan to (i) any Affiliate or (ii) Third Parties;
provided in the case of a Third Party, (a) there are no reasonably based
objections from the other Party regarding the use of said subcontractor, and
(b) such subcontract is in writing and is consistent with the terms and
conditions of this Agreement including the confidentiality provisions of
Article 13 and any rights granted to such subcontractor are restricted to only
those rights necessary for performance by such subcontractor of the portions of
work on behalf of the sub-contracting Party.  The sub-contracting Party will
remain fully responsible (at its cost) for all acts or omissions of any
subcontractor it appoints (including any acts or omissions which result in a
breach of the terms of this Agreement) and shall ensure that each subcontractor
complies with the terms and conditions of this Agreement.  Each Party shall
notify the other Party in writing of any sub-contractor appointments other than
Affiliates.  In addition, either Party may audit any sub-contractor appointed by
the other Party prior to such sub-contractor being appointed to perform any part
of any Co-Development Plan, and on provision of written notice within
***                    of a Party becoming aware of such sub-contractor
appointment.  Such audit will occur as soon as reasonably practicable and in any
event in accordance with any timelines set out in the applicable Co-Development
Plan.  The Party appointing such sub-contractor will provide reasonable
assistance to enable the conduct of such audits (including interacting with such
sub-contractors to substantiate the need and right to conduct such audits).  To
the extent any audit identifies any non-compliance with Applicable Laws
(including non-compliance with GMP), the Party appointing such sub-contractor
shall use reasonable efforts to procure correction of such non-compliance by
sub-contractor or shall use an alternative sub-contractor where correction of
such non-compliance is not possible or practicable.  Each Party will put in
place written Quality Agreements with any subcontractor performing GMP
activities prior to them supplying materials or services supporting any relevant
GMP activities under any Co-Development Plan.  The other Party may request
copies of such Quality Agreement to the extent necessary to satisfy its internal
standard operating procedures or to satisfy obligations to any Regulatory
Authority or under Applicable Laws.

 

5.3                              Completion of any Co-Development Plan.  The
term for a particular Co-Development Plan shall commence on Acceptance, and
shall continue, unless earlier terminated in accordance with Article 17, until
the completion or waiver of all the tasks set out in the Co-Development Plan (on
a Selected Target-by-Selected Target basis, the “Co-Development Term”).  During
the Co-Development Term and subject to reimbursement by the other Party under
Clause 10.2, each Party shall be responsible for its own costs associated with
the activities it conducts under the Co-Development Plan.  The final report for
each Co-Development Plan shall (i) identify all relevant data necessary for
assessment by the JSC of whether the Candidate criteria have been met by any
Joint Selected Candidate and (ii) include such data and research records that
have been compiled and which may be required to support an IND filing for any
Joint Selected Candidate.

 

5.4                              Reports; Records; and Inspections.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 24

--------------------------------------------------------------------------------


 

Execution Copy

 

5.4.1                                      Progress Reports.  Each Party shall
keep the other Party regularly informed of its activities (if any) under each
Co-Development Plan and shall provide to the other Party’s representatives on
the JDC regular written summary updates at each JDC meeting.  If reasonably
necessary for a Party to perform its work under a Co-Development Plan, that
Party may request that the other Party provide more detailed information and
data regarding the updates it earlier provided, and the other Party shall
promptly provide the requesting Party with information and data as is reasonably
available and reasonably necessary to conduct a Co-Development Plan, and such
other information as the Parties agree.  All such reports, information and data
provided by a Party shall be considered the providing Party’s Confidential
Information.

 

5.4.2                                      Development Records.  Each Party
shall maintain records of its performance of each, if any, Co-Development Plan
(or cause such records to be maintained) in sufficient detail and in good
scientific manner as will properly reflect all work done and results achieved by
or on behalf of such Party in the performance of such Co-Development Plan.  All
laboratory notebooks shall be maintained for no less than ***               
after creation of the relevant notebook entry.  All other records shall be
maintained by each Party during the applicable Co-Development Term and for a
minimum of ***            thereafter.  All such records of a Party shall be
considered such Party’s Confidential Information.  The Party responsible for any
Clinical Trial shall also procure that any Third Parties involved in any
Clinical Trial or Party itself maintain all records relevant to the Clinical
Trial for a minimum of         ***             from completion of relevant
Clinical Trial or such longer period required under Applicable Laws and that the
other Party is given access to such records as may be reasonably necessary for
such other Party to comply with Applicable Laws or perform its obligations
hereunder.  Records shall not be destroyed by either Party without prior written
notification of such destruction being provided to other Party, and other Party
being given the opportunity to take over the storage and responsibility for such
records.

 

5.4.3                                      Quality.  Each Co-Development Plan
shall be performed at all times in accordance with all Applicable Laws including
as applicable requirements of GxP.  Each Party shall ensure that any manufacture
and supply of Joint Selected Candidate for any Clinical Trials is carried out in
accordance with cGMPs and applicable Quality Agreements.

 

5.4.4                                      Inspections.  The Parties shall
notify each other of any inspections carried out or requested by any Regulatory
Authority that relates, and in each case to the extent such inspection or
request relates, to any Joint Selected Candidate under any Co-Development Plan
or to the facility at which any Joint Selected Candidate is being manufactured
or stored or any Clinical Trial site or other Third Party site or facility
relevant to any Joint Selected Candidate (including where such sites are managed
by a CRO or other Third Party).  From and after the initiation of the first
Phase III Clinical Trial with respect to a given Therapy that is the subject of
such Co-Development Plan, both Parties shall be entitled to be present at such
inspections to the extent such inspections relate solely to such Therapy and to
the extent reasonably practicable; provided, that the Party who is not in
control of the relevant facility (either directly or through a subcontract)
shall only be permitted to attend such inspections as a silent observer.  Where
any inspection identifies any non-compliance with Applicable Laws, then the
Party responsible for the facility shall correct any such non-compliance and
shall keep the other Party informed of the steps being taken to correct any
non-compliance.

 

5.5         Research Efforts.  Each Party shall assign such scientific and
technical personnel and allocate such other resources as are reasonably
necessary for performing the activities as are assigned to it in each
Co-Development Plan and shall perform such activities in accordance with all
Applicable Laws (including GxPs) in each case to the extent applicable to
performance of the relevant Co-Development Plan activities by such Party, the
terms and conditions of this Agreement, and within generally accepted
professional standards.  Each Party shall be solely responsible for the safety
and health of its employees, consultants and visitors, and for compliance with
all Applicable Laws related to health, safety and the

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 25

--------------------------------------------------------------------------------


 

Execution Copy

 

environment, including providing its employees, consultants and visitors with
all required information and training concerning any potential hazards involved
in performing such activities and any precautionary measures to protect its
employees from any such hazards at its own facilities and as regards its or its
subcontractors performance of the Co-Development Plan.  Each Party shall use
Commercially Reasonable Efforts to train its personnel assigned to perform
activities under this Agreement and ensure that any personnel so assigned shall
be capable of professionally and competently performing the activities assigned
to it in each Co-Development Plan.  Each Party may request an on-site visit to
the other Party and/or its Affiliates for the purpose of conducting a quality
assessment and/or quality audit for any GMP activities, which visit the other
Party will promptly accommodate.  Each Party shall be entitled to request such
on-site visit no more than ***    in any ***                      (except in the
case of any subsequent “for cause” audits) and any visit will be conducted to
reasonably minimize interference to the other Party’s business.

 

5.6                              Reserved Activities.  The following activities
shall be reserved to Adaptimmune under any Co-Development Plan (“Adaptimmune
Reserved Activities”):

 

(a)              ***

 

;

 

(b)             ***                                                  ;

 

(c)              ***

 

     ;

 

(d)            
***                                                                    .

 

The following activities shall be reserved to Bellicum under any Co-Development
Plan (“Bellicum Reserved Activities”); and as used herein, the term “Reserved
Activities” means Adaptimmune Reserved Activities and/or Bellicum Reserved
Activities, as the context may require:

 

(a)              ***

 

;

 

(b)             ***

 

.

 

For avoidance of doubt, each of the Parties may ***

 

 

 

 

 

 

.

 

5.7          Changes to Co-Development Plan.  The Parties acknowledge and agree
that each Co-Development Plan will change and develop as the applicable Joint
Selected Candidate progresses through development, Clinical Trials and to
Regulatory Approval.  The JPT will be responsible for amending the
Co-Development Plan in relation to any non-material changes.  Subject to Clause
2.3.2(b) and Clause 2.3.3 (which references the limitations set forth in Clause
2.2.4), the JDC shall be responsible for reviewing and amending operational
aspects and activities under each Co-Development Plan as necessary in relation
to any material changes; provided that material changes to a Party’s personnel,
funding and/or resources necessary for performance of such Co-Development Plan
must be mutually agreed by the Parties in writing (i.e., the JDC cannot make
such decisions).  Material changes will include

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 26

--------------------------------------------------------------------------------


 

Execution Copy

 

any changes which significantly increase the resource requirement, significantly
change the timescales for performance or increase the cost of the performance of
the Co-Development Plan (as against budgeted costs) or any change of any Joint
Selected Candidate.  Each Party shall update its part of the budget for any
Co-Development Plan on a regular basis and provide an update to such budget at
each JDC meeting.  Such budget will be discussed at the JDC and approved at the
JDC.  Any changes to a Co-Development Plan (including to the budget set out in
such Co-Development Plan) will be made in good faith and with a bona fide
intention that such changes are required for the successful development and
commercialisation of any Joint Selected Candidate or Therapy utilising such
Joint Selected Candidate.  The Parties will also negotiate in good faith any
amendments or additional terms required to this Agreement to address changes in
scope of the Co-Development Plan as the applicable Joint Selected Candidate or
Therapy utilising such Joint Selected Candidate progresses through to Regulatory
Approval.

 

5.8                              Additional HLA Candidates.  Each Co-Development
Plan shall initially focus on Candidates for only one HLA Type.  Following
completion of any Phase II Clinical Trial in relation to any Co-Development
Plan, the Parties will discuss and agree whether development of any further
Additional HLA Candidates is desirable and if so the terms on which such
Additional HLA Candidates will be developed.  Any Additional HLA Candidates will
be mutually agreed between the Parties, and will require a related
Co-Development Plan.

 

ARTICLE 6                                                REGULATORY

 

6.1                              Regulatory Matters.

 

6.1.1                                      As between the Parties, (a) Bellicum
shall be responsible for holding and applying for any Regulatory Approvals or
MAAs in relation to the Bellicum Candidate and any Therapy comprising the
Bellicum Candidate; and (b) Adaptimmune shall be responsible for holding and
applying for any Regulatory Approvals or MAAs in relation to the Adaptimmune
Candidate and any Therapy comprising the Adaptimmune Candidate.

 

6.1.2           The Party holding the relevant Regulatory Approval in relation
to a Therapy shall be primarily responsible, and act as the sole point of
contact, for communications with Regulatory Authorities in connection with the
development, commercialisation, and manufacturing of such Therapy.  To the
extent the other Party is required to provide any information or response to a
Regulatory Authority, such response will be discussed with the responsible Party
to the extent practicable and responding Party shall provide only such
information as is necessary to comply with its legal obligations unless
otherwise mutually agreed.  The Parties shall copy each other on any material
correspondence in relation to a Therapy (or anything which is likely to affect
the safety or regulatory approval of any Therapy) received from a Regulatory
Authority and where reasonably possible provide the other Party an opportunity
to comment on such correspondence.  Both Parties shall be entitled to be present
at any scheduled meeting, interview or discussion with any Regulatory Authority
relating to any Joint Selected Candidate or Therapy utilising such Joint
Selected Candidate.

 

6.1.3           Notwithstanding the foregoing, each Party shall provide such
assistance as may reasonably be requested by the other Party relating to
regulatory matters (including preparation and filing for any INDs and MAAs and
obtaining and maintaining Regulatory Approvals).  Such assistance will include,
without limitation, a right to ***

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 27

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

.

 

6.1.4                                      Nothing in this Clause 6.1 shall
require any Party to breach its obligations to any Regulatory Authority under
Applicable Law.

 

ARTICLE 7                                                COMMERCIALISATION

 

7.1          Commercialisation Generally.  Each of the Parties shall use its
Commercially Reasonable Efforts to commercialise and promote any Therapy in
accordance with its mutually agreed Co-Commercialisation Agreement and/or a
subsequent detailing agreement (as outlined in Exhibit 3 and to be further
described in a Co-Commercialization Agreement).  Bellicum shall be primarily
responsible for commercialisation, manufacture and promotion of the Therapy
comprising the Bellicum Candidate, and Adaptimmune shall be primarily
responsible for commercialisation, manufacture and promotion of the Therapy
comprising the Adaptimmune Candidate.

 

7.2          Co-Commercialisation Agreement.  Not later than ***                
after ***                                                          

for any Therapy, the Parties shall negotiate in good faith and agree to
commercially reasonable terms of an agreement, or an appropriate amending and
restating of this Agreement, covering any co-commercialisation activities (if
any) and the profit/loss sharing and governance that will apply to Therapies
(such agreement or amended and restated iteration of this Agreement,
“Co-Commercialisation Agreement”).  Such Co-Commercialisation Agreement shall
include the principles set out in Exhibit 3, unless otherwise mutually agreed in
writing.  Activities described in such Co-Commercialization Agreement will not
be initiated unless and until the Parties agree regarding the terms and
conditions of such Co-Commercialisation Agreement.  Where any of the terms of
such Co-Commercialization Agreement have not been agreed by the Parties
following ***

 

 

, then for a Bellicum Therapy, Bellicum shall be entitled to refer resolution of
any non-resolved terms and conditions to arbitration  in accordance with Clause
18.2, and for an Adaptimmune Therapy, Adaptimmune shall be entitled to refer
resolution of any non-resolved terms and conditions to arbitration in accordance
with Clause 18.2.

 

7.3          Commercialisation Updates.  Each Party shall continue to keep the
other Party informed of its commercialisation of any relevant Therapy and will
provide regular updates to the JCC.  Each Party shall also provide to the other
Party, on or about ***

 

 

.  Each Party may address questions on the annual reports to the Alliance
Managers or JCC following receipt of such written reports.

 

7.4                              Safety Event Reporting.  Additionally, each
Party shall provide to the other Party prompt written notice of any material
safety events pertaining to Therapies of which it becomes aware including any
SUSARs or other material events which might have general applicability to the
use of Candidates, TCRs or Therapies to treat patients. The Parties shall enter
into a pharmacovigilance agreement on commercially reasonable terms to
facilitate the reporting of such events.

 

ARTICLE 8                                                LICENSES

 

8.1                              Development License.  Commencing on the
Effective Date and continuing in full force and effect until completion or
termination of all Co-Development Plans, each Party hereby grants

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 28

--------------------------------------------------------------------------------


 

Execution Copy

 

to the other Party a royalty-free, non-transferable (except to such other
Party’s agents performing the POC Plan or Co-Development Plan), non-exclusive
license in the Field under such Party’s Licensed Intellectual Property solely
for the purposes of and to the extent necessary for (a) performing the POC Plan;
and (b) performing each Co-Development Plan, including CMC activities
(collectively, the “Development License”).  The Development License shall be
specific to the research and development activities and responsibilities of the
licensee Party under the Co-Development Plan and directed to the applicable
Selected Target, including any associated diagnostic assays and companion
diagnostics developed for a Party’s Joint Selected Candidate.

 

For clarity, the Development License does not include the right for Bellicum to
conduct any Adaptimmune Reserved Activities, and does not include the right for
Adaptimmune to conduct any Bellicum Reserved Activities.

 

8.2                              Exclusive License.

 

8.2.1                                      Exclusive License Grant.  As from the
Acceptance Date, each Party grants to the other Party an exclusive license under
such Party’s Licensed Intellectual Property in each case to (i) make, have made,
use, import and have imported Joint Selected Candidates and Therapies, and
(ii) sell, have sold and offer for sale Therapies, in each case of sub-Clauses
(i) and (ii), in the Field and directed to the corresponding Selected Target
(each, an “Exclusive License”).  Each such Exclusive License shall be subject to
the following:

 

(a)     The Exclusive License shall include a grant back to the licensor Party,
to the extent applicable, of a right to perform co-development and
co-commercialisation activities regarding any Therapy or Joint Selected
Candidate as part of any POC Plan, Co-Development Plan or Co-Commercialisation
Agreement;

 

(b)    The Exclusive License shall not include the right for Bellicum to conduct
any Adaptimmune Reserved Activity or for Adaptimmune to conduct any Bellicum
Reserved Activity; and

 

(c)     The Exclusive License shall not include:

 

(i)      any right to modify, improve or otherwise materially alter any
Candidate, Joint Selected Candidate or Therapy (save as reasonably necessary to
address any requirement from any Regulatory Authority or to address any safety
concern).  For clarity, modification of any complementarity determining region
of any TCR included within any Therapy or the sequence encoding such
complementarity determining region shall constitute a material alteration; or

 

(ii)     any right to generate any new TCR or new Candidate to any Selected
Target or to any other Target under the Exclusive License; provided that the
licensee Party retains the right to use its own technology (obtained
independently of this Agreement) to modify, improve or alter its own Candidates,
Joint Selected Candidate and Therapies.

 

8.2.2             Sublicenses.  Each Party shall have the right to sublicense
the licenses and rights granted under Clauses 8.1 and 8.2.1 to its Affiliates
and permitted sub-contractors acting on its behalf; provided that in each case
such sublicense:

 

(a)              is consistent with the terms and conditions of this Agreement;
and

 

(b)             is in writing.

 

Each Party shall be responsible for all actions and omissions of any Sublicensee
including where such actions and omissions result in a breach of the terms of
this Agreement.  Any other sub-licensing must be prior approved in writing by
the licensor Party.

 

Page 29

--------------------------------------------------------------------------------


 

Execution Copy

 

8.3                             
***                                                                                       
.  During the term of this Agreement, and subject to the limitations set forth
in this Clause 8.3, ***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.

 

8.4                              No Additional Licenses.  Except as expressly
provided in this Agreement, nothing in this Agreement shall grant either Party
any right, title or interest in and to the know-how, Patents or other
Intellectual Property Rights of the other Party (either expressly or by
implication or estoppel).

 

ARTICLE 9                                                TECHNOLOGY TRANSFER

 

9.1                              In addition to any technology transfer
contemplated by any Co-Development Plan, following completion of any
Co-Development Plan and as part of any Co-Commercialisation Plan, Adaptimmune
will:

 

(a)              reasonably assist Bellicum in establishing a
***                        for any Therapy comprising a Bellicum Candidate, and
will allow and enable Bellicum to work with ***        
                          (to the extent relevant).  Such assistance will
include ***

 

                    
                                                                                                                    ;

 and

 

(b)             provide ongoing technical assistance in relation to Bellicum’s
development and manufacturing of the Bellicum Candidates and Therapies
comprising a Bellicum Candidate as reasonably requested from time to time and
during the Term.

 

The details of what technical assistance and transfer of technology will be
required from Adaptimmune will be agreed upon by the Parties as part of a
technology transfer plan to be initially prepared by Bellicum and approved by
the JDC.  The costs of such technical assistance and transfer shall be
considered to be a Development Cost and subject to reimbursement in accordance
with Article 10.  Any technology transfer obligations and provision of
confidential information will be subject to any Third Party restrictions
relevant to such technology transfer and provision of confidential information.

 

9.2                              In addition to any technology transfer
contemplated by any Co-Development Plan, following completion of any
Co-Development Plan and as part of any Co-Commercialisation Plan, Bellicum will:

 

(a)              reasonably assist Adaptimmune in establishing a
***                for any Therapy comprising an Adaptimmune Candidate, and will
allow and enable Adaptimmune to work with ***           (to the extent
relevant).  Such assistance will include ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 30

--------------------------------------------------------------------------------


 

Execution Copy

 

; and

 

(b)    provide ongoing technical assistance in relation to Adaptimmune’s
development and manufacturing of the Adaptimmune Candidates and Therapies
comprising an Adaptimmune Candidate as reasonably requested from time to time
and during the Term.

 

The details of what technical assistance and transfer of technology will be
required from Bellicum will be agreed upon by the Parties as part of a
technology transfer plan to be initially prepared by Adaptimmune and approved by
the JDC.  The costs of such technical assistance and transfer shall be
considered to be a Development Cost and subject to reimbursement in accordance
with Article 10.  Any technology transfer obligations and provision of
confidential information will be subject to any Third Party restrictions
relevant to such technology transfer and provision of confidential information

 

ARTICLE 10                                         FINANCIAL TERMS

 

10.1      Co-commercialisation Profit/Loss Sharing.  If a Co-Commercialisation
Agreement is agreed upon by the Parties, the costs of Co-Commercialisation,
manufacture and promotion of any Therapy shall be shared equally between the
Parties as set forth in such Co-Commercialisation Agreement.  The mechanism for
such payments and the calculation of cost, profit and loss share shall be agreed
as part of the Co-Commercialisation Agreement and in accordance with Exhibit 3.

 

10.2                       Reimbursement of Co-Development Costs under any
Co-Development Plan.

 

10.2.1                               The budget established for each
Co-Development Plan will control the reimbursable costs incurred by each Party
in performing under such Co-Development Plan.  The budget and/or the
Co-Development Plan may allow for a certain percentage of excess spending over
the budgeted amount, and/or may establish a cap on spending that may not be
exceeded without amendment of such budget and/or the Co-Development Plan (as
applicable).  The Parties shall each pay 50% of the costs incurred in accordance
with the relevant budget by each of the Parties in performance of the
Co-Development Plan, including the costs of Clinical Trials, costs of CMC, costs
of manufacture and any sub-contractor costs necessarily incurred in the
performance of any Co-Development Plan.  Agreed FTE Rates applicable to various
levels of employees and agents utilized by a Party in connection with its
performance under a Co-Development Plan are set forth in Exhibit B, and such
Agreed FTE Rates may be further described in each Co-Development Plan.

 

10.2.2         The estimated costs and budget for any Co-Development Plan shall
be set out in the initial Co-Development Plan prepared in accordance with Clause
5.1.1, and such Co-Development Plan and its budget shall be reviewed, updated
and amended as required, in accordance with Clause 5.7.  The Co-Development Plan
expenses subject to reimbursement by a Party under this Clause 10.2 shall not
exceed ***% of the expenses set forth in the then-current budget for the other
Party’s Co-Development Plan, unless the Parties otherwise mutually agree in
writing.

 

10.2.3                               No later than the
***                           after the end of each ***
                       during the performance of any Co-Development Plan, each
Party shall provide to the other Party a list of all costs and expenses
reasonably incurred in accordance with the corresponding budget in the
performance of the relevant Co-Development Plan (“Development Costs”).  In
addition to the following, each Co-Development Plan may describe in greater
detail certain types of expenses, and a calculation of certain expenses, that
are permitted within (or excluded from) Development Costs.  Such Development
Costs shall include ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 31

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

 

 

.  Development Costs shall not include, for example only, ***

 

 

 

 

 

 

 

 

.  Each Party shall provide reasonable evidence supporting any claimed
Development Costs on reasonable request from the other Party.  Development Costs
may be subject to annual increases to account for inflation, but such increases
shall be based on a mutually agreed, objective, relevant inflation index (as set
forth in the Co-Development Plan or its related budget).

 

10.2.4                               Where Bellicum is owed reimbursement of
Development Costs, Bellicum shall invoice Adaptimmune for such sums and
Adaptimmune shall pay such invoice within ***                       of receipt
of invoice.  Where Adaptimmune is owed reimbursement of Development Costs,
Adaptimmune shall invoice Bellicum for such sums and Bellicum shall pay such
invoice within ***                        of receipt of invoice.  Where any part
of Development Costs is disputed, reimbursement of the non-disputed part of such
Development Costs shall occur in accordance with this Clause 10.2.4 and the
Parties shall resolve the dispute as expeditiously as possible in accordance
with Clause 10.2.6.

 

10.2.5                               In calculating any Development Costs the
following principles will apply:

 

(a)              ***

 

;

 

(b)             ***

 

;

 

(c)              ***

 

;

 

(d)             ***

 

;

 

(e)              ***

 

;

 

(f)                ***

 

;

 

(g)             ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 32

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

; and

 

(h)              ***

 

 

 

.

 

10.2.6         Audit Right.  Where either Party disputes that any costs are not
necessarily incurred in the performance of any Co-Development Plan, the dispute
shall first be referred to senior managers in accordance with Clause 18.1. 
Where the dispute is not resolved within ***                of such referral,
either Party may request that such report be verified by the Party’s
then-current independent, certified and internationally recognized public
accounting firm.  Such right to request a verified report shall (i) be limited
to the period covered by the disputed Development Costs being claimed; and
(ii) not more frequently than once with respect to records covering any specific
period of time.  Each Party shall, upon timely written request and on at least
***                advance written notice from Adaptimmune or Bellicum, as
applicable, and at a mutually agreeable time during its regular business hours,
make its records available for inspection by the relevant accounting firm at
such place or places where such records are customarily kept, solely to verify
the accuracy of the disputed Development Costs being requested under this
Agreement.  The accounting firm shall only state factual findings in its audit
reports.  The draft audit report shall be shared with both Parties at the same
time.  Following review and approval by all Parties of the draft audit, the
final audit report shall be shared with Bellicum and Adaptimmune.

 

10.2.7                               Underpayment; Overpayment.  After reviewing
the audit report delivered under Clause 10.2.6, any discrepancy in Development
Costs and reimbursement of such costs shall be corrected by the relevant Party
or Parties within ***            of delivery of audit report under Clause
10.2.6.  Any audit shall be at the requesting Party’s expense unless such audit
shows more than the greater of (a) a *** percent and (b) $***     , discrepancy
in the Development Costs being claimed.

 

10.2.8                               Payment and Related Matters.  All payments
in connection with Development Costs will be handled in accordance with Clauses
11.1 – 11.4 inclusive.

 

ARTICLE 11                                         PAYMENTS

 

11.1                       Mode of Payment.

 

11.1.1                               All payments hereunder shall be made by
wire transfer in immediately available funds to the account listed below (or
such other account as the receiving Party shall designate before such payment is
due):

 

If to Adaptimmune:

 

Payee: Adaptimmune Limited

Bank Name: ***

Bank address: ***

IBAN: ***

SWIFT/BIC: ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 33

--------------------------------------------------------------------------------


 

Execution Copy

 

If to Bellicum:

 

Beneficiary’s Bank: ***

Bank Address: ***

Bank Phone: ***

 

Beneficiary Name: Bellicum Pharmaceuticals, Inc.

Beneficiary Account Number: ***

Swift Code: ***

ABA Routing Number: ***

 

11.1.2         The Party paying any sum under this Agreement will be responsible
for any bank costs or charges associated with any transfer of sums or
reimbursement of costs including any currency conversion costs or transfer
costs.

 

11.2       Currency of Payments.  All payments under this Agreement shall be
made in US dollars, unless otherwise expressly provided in this Agreement.

 

11.3       Taxes.  Each Party shall comply with Applicable Laws regarding filing
and reporting for tax purposes.  Neither Party shall treat their relationship
under this Agreement as a pass through entity for tax purposes.  If any payments
made by the Parties under this Agreement are subject to withholding taxes under
Applicable Laws of any state, federal, provincial or foreign government, each
Party shall be authorised to withhold such taxes as are required under such
Applicable Laws, pay such taxes to the appropriate government authority, and
remit the balance due to the other Party net of such taxes.  The Party paying
the taxes to the government authority shall secure and deliver to the other
Party an official receipt for taxes paid.  The Parties will fully cooperate with
each other to enable each Party to more accurately determine its own tax
liability and to minimize such liability to the extent legally permissible and
administratively reasonable.  Each Party shall provide and make available to the
other Party any exemption certificates, resale certificates, information
regarding out of state or out of country sales or use of equipment, materials or
services, and any other information reasonably requested by the other Party to
support the provisions of this Clause 11.3, including the appropriate
organization of invoice formats and supporting documents to allow maximization
of reclamation of VAT and other transaction taxes.

 

11.4       Late Payment.  In relation to any undisputed amount required to be
paid by a Party hereunder which is not paid by the payment date due, the other
Party may charge interest at a monthly rate equal to *** percent (***%);
provided, however, that in no event will such rate exceed the maximum legal
interest rate then in effect.  Such interest shall be computed on the basis of a
month of 30 days for the actual number of days such payment is overdue.

 

ARTICLE 12                                         INTELLECTUAL PROPERTY;
OWNERSHIP

 

12.1                       Disclosure; Ownership; Inventorship; Assignment and
Cooperation.

 

12.1.1          Disclosure.  During the Term, each Party shall promptly disclose
to the other Party in writing any registerable or potentially registerable
Foreground IP (whether or not patentable) conceived or reduced to practice by or
for the disclosing Party in the course of performance of this Agreement. 
Disclosure will be made via designated patent representatives for each Party.

 

12.1.2                               Ownership.  As between the Parties:

 

(a)              Adaptimmune shall solely own any Foreground IP which primarily
relates to the Adaptimmune Technology including any Foreground IP which claims
or Covers any improvement to the Adaptimmune Technology (“Adaptimmune Foreground
IP”);

 

(b)             Bellicum shall solely own any Foreground IP which primarily
relates to the Bellicum Technology including any Foreground IP which claims or
Covers

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 34

--------------------------------------------------------------------------------


 

Execution Copy

 

any improvement to the Bellicum Technology (“Bellicum Foreground IP”); and

 

(c)              The Parties shall jointly own any Foreground IP other than that
set out in clause 12.1.2 (a) and (b) (“Joint IP”).

 

In relation to any inventions, existence and ownership of inventions shall be
determined in accordance with the laws of the United States.  Without limiting
the foregoing, each Party retains an undivided one-half interest in and to the
Joint IP (including Patents therein).  Subject to the licenses granted in
Article 8, (i) each Party may exploit fully the Joint IP, in any field, and may
grant licenses under the Joint IP, without obtaining consent from the other
Party, and (ii) may transfer or encumber its ownership interest in any of the
Joint IP, subject to obtaining the prior written consent of the other Party
(which consent will not be unreasonably withheld, conditioned or delayed), in
each case of sub-clauses (i) and (ii), without accounting to the other Party.

 

In the event of any dispute as to whether any Foreground IP primarily relates to
either the Adaptimmune Technology or Bellicum Technology under Clauses
12.1.2(a) or 12.1.2(b) and where such dispute is not resolved by reference to
senior executives in accordance with Clause 18.1, an independent patent expert
(“Patent Expert”) shall be appointed by the Parties to resolve such dispute. 
The decision of the Patent Expert shall be binding on the Parties in the absence
of manifest error or fraud.  The Patent Expert shall be mutually agreed between
the Parties in writing within ***                      of expiry of the
***         resolution period in Clause 18.1.  Where the Parties cannot agree
such Patent Expert, the Patent Expert shall be appointed by the American
Arbitration Association under its Supplementary Rules for the Resolution of
Patent Disputes.  Any Patent Expert shall be a patent attorney and have at least
20 years’ experience in relation to pharmaceutical or biotechnology patent
matters.  The fees of the Patent Expert shall be shared equally between the
Parties and the Parties shall use reasonable efforts to ensure resolution occurs
as quickly as possible after referral to such Patent Expert.  The Parties shall
reasonably cooperate with the Patent Expert, including providing such
information as may reasonably be required by the Patent Expert to reach a
decision.

 

Nothing in this clause shall affect or impact any ownership of either Party in
relation to such Party’s Background IP.

 

12.1.3          Assignment; Cooperation.  Each Party shall execute such further
documentation as may be necessary or appropriate, and provide reasonable
assistance and cooperation, to implement the provisions of this Article 12. 
Each Party shall to the extent legally practicable and possible under relevant
national or local laws use Commercially Reasonable Efforts to cause all of its
employees, Affiliates and any Third Parties working pursuant to this Agreement
on its behalf, to assign (or otherwise convey rights) to such Party any Patents
and Know-How or other Foreground IP discovered, conceived or reduced to practice
by such employee, Affiliate or Third Party, and to cooperate with such Party in
connection with obtaining patent protection therefore.

 

12.2                       Patent Prosecution.

 

12.2.1                               Adaptimmune Controlled Prosecution and
Maintenance.

 

(a)              Adaptimmune shall, at its sole discretion and expense, have the
right (but not the obligation) to Prosecute and Maintain Patents within the
Adaptimmune Background IP.

 

(b)             Adaptimmune shall, at its sole discretion and expense, have the
right (but not the obligation) to Prosecute and Maintain Patents within the
Adaptimmune Foreground IP, to the extent such Patents do not include any claim
Covering

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 35

--------------------------------------------------------------------------------


 

Execution Copy

 

(i) a Selected Target, or (ii) the composition of matter of a Candidate or
Therapy.  Without limiting the foregoing, in the event that Adaptimmune elects
not to Prosecute and Maintain any Patents under this Clause 12.2.1(b),
Adaptimmune shall not grant any Third Party the right to do so.

 

(c)              Adaptimmune shall, at its sole discretion and expense, have the
right (but not the obligation) to Prosecute and Maintain Patents within the
Foreground IP, to the extent such Patents include any claim Covering (i) an
Adaptimmune Selected Target; or (ii) the composition of matter of an Adaptimmune
Candidate or Therapy comprising such Adaptimmune Candidate.  Without limiting
the foregoing, in the event that Adaptimmune elects not to Prosecute and
Maintain any Patents under this Clause 12.2.1(c), Adaptimmune shall not grant
any Third Party the right to do so.

 

12.2.2                               Bellicum Controlled Prosecution and
Maintenance.

 

(a)    Bellicum shall, at its sole discretion and expense, have the right (but
not the obligation) to Prosecute and Maintain Patents within the Bellicum
Background IP.

 

(b)    Bellicum shall, at its sole discretion and expense, have the right (but
not the obligation) to Prosecute and Maintain Patents within the Bellicum
Foreground IP, to the extent such Patents do not include any claim Covering
(i) a Selected Target, or (ii) the composition of matter of a Candidate or
Therapy.  Without limiting the foregoing, in the event that Bellicum elects not
to Prosecute and Maintain any Patents under this Clause 12.2.2(b), Bellicum
shall not grant any Third Party the right to do so.

 

(c)    Bellicum shall, at its sole discretion and expense, have the right (but
not the obligation) to Prosecute and Maintain Patents within the Foreground IP
to the extent such Patents include any claim Covering (i) a Bellicum Selected
Target, or (ii) the composition of matter of a Bellicum Candidate or Therapy
comprising a Bellicum Candidate.  Without limiting the foregoing, in the event
that Bellicum elects not to Prosecute and Maintain any Patents under this Clause
12.2.2(c), Bellicum shall not grant any Third Party the right to do so.

 

12.3                       Jointly Controlled Prosecution and Maintenance:

 

12.3.1                               In relation to any Joint IP not Prosecuted
and Maintained by either Adaptimmune or Bellicum under Clauses 12.2.1 and
12.2.2, the Parties shall mutually agree upon which Party shall have the right
to Prosecute and Maintain such Patents.

 

12.4                       Failure to Prosecute.  If the Prosecuting Party
elects not to Prosecute and Maintain any Patents under Clauses 12.2.1, 12.2.2 or
12.3.1, the Prosecuting Party shall provide at least ***                  
written notice to Non-Prosecuting Party describing with specificity such
election.  Thereafter, Non-Prosecuting Party shall have the right, but not the
obligation, to Prosecute and Maintain any such notified Patents, at
***                     and in its sole discretion.  Prosecuting Party will
provide reasonable cooperation and assistance to Non-Prosecuting Party in
relation to transferring such Prosecution and Maintenance.  Clause 12.4 shall
continue to apply in relation to ongoing Prosecution and Maintenance of any
transferred Patents.

 

12.5                       Comments from Non-Prosecuting Party.  The Prosecuting
Party will provide the Non-Prosecuting Party with copies of any filed patent
application, filings and other material correspondence with applicable
governmental authorities relating to any Foreground IP, and will keep the
Non-Prosecuting Party reasonably informed of the status of such Prosecution and
Maintenance, including providing Non-Prosecuting Party with copies of all
communications received from or filed in patent offices within a reasonable
period of time after receipt by Prosecuting Party.  Prosecuting Party shall also
consult with Non-Prosecuting Party regarding such activities and shall
reasonably consider Non Prosecuting Party’s input

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 36

--------------------------------------------------------------------------------


 

Execution Copy

 

with respect thereto.  The Prosecuting Party shall be responsible for the fees
of Prosecution and Maintenance of the Foreground IP for which it is responsible.

 

12.6                       Enforcement Rights for Infringement by Third Parties.

 

12.6.1                               Notice.  Each Party shall promptly notify,
in writing, the other Party upon learning of any actual or suspected
infringement of the Patents within the Background IP or Foreground IP to the
extent such actual or suspected infringement is relevant to any Selected Target,
Candidate or a Therapy, or, of any claim of invalidity, unenforceability, or
non-infringement of any Patents within the Background IP (to the extent relevant
to any Selected Target, Candidate or Therapy) or Foreground IP (each an
“Infringement”).

 

12.6.2                               Enforcement Actions.

 

(a)       The Parties shall consult in good faith as to potential strategies to
terminate suspected or potential Infringement, and shall mutually agree on which
Party shall have primary responsibility for any enforcement action, provided,
that where the Parties cannot reach agreement within ***           of the date
of notification of any actual or suspect Infringement (or any applicable shorter
period of time before enforcement rights lapse), the Prosecuting Party in
relation to the relevant Patent or Party owning or Controlling the relevant
intellectual property right in the case of other Foreground IP or Background IP
shall have the first right, but not the obligation, to seek to abate any actual
or suspected Infringement by a Third Party, or to file suit against any Third
Party for Infringement.  If the Prosecuting Party or owning or Controlling Party
does not, within ***

of receipt of a notice under Clause 12.4.1, take steps to abate the
Infringement, or to file suit to enforce against such Infringement, then
Non-Prosecuting Party shall have the right, but not the obligation, to take
action to enforce against such Infringement; provided that if Prosecuting Party
is diligently pursuing ongoing settlement discussions at the end of such ***
          period then Non-Prosecuting Party shall not be permitted to exercise
such right unless such settlement discussions cease without reaching settlement
or Prosecuting Party ceases to pursue such discussions diligently.

 

(b)             The non-controlling Party shall reasonably cooperate with the
Party controlling any such action to abate or enforce pursuant to this Clause
12.6.2 (as may be reasonably requested by the controlling Party and at the
controlling Party’s expense), including, if necessary, by being joined as a
party; provided that the non-controlling Party shall be reimbursed by the
controlling Party as to any costs or expenses incurred, and shall have the right
to be represented by its own counsel at its own expense.  The Party controlling
any such action shall keep the other non-controlling Party updated with respect
to any such action, including providing copies of all documents received or
filed in connection with any such action.

 

12.6.3                               Settlement.  The Party controlling any such
enforcement action described in Clause 12.6.2 (a “Enforcement”), at its sole
discretion, may take reasonable actions to terminate any alleged infringement
without litigation; provided, that if any such arrangement would adversely
affect the non-controlling Party’s rights under this Agreement or impose any
obligation or requirement on the non-controlling Party, then that arrangement is
subject to the non-controlling Party’s prior written consent, which consent
shall not to be unreasonably withheld, conditioned or delayed.

 

12.6.4                               Costs and expenses.  The Party controlling
any Enforcement shall bear all of its costs and expenses, including litigation
expenses, related to such Enforcement actions, except to the extent agreed
otherwise in the Co-Commercialisation Agreement.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 37

--------------------------------------------------------------------------------


 

Execution Copy

 

12.6.5                               Damages.  Unless otherwise mutually agreed
by the Parties in writing, and subject to the respective indemnity obligations
of the Parties set forth in Article 16, all damages, amounts received in
settlement (including royalty, milestone or other payments), judgment or other
monetary awards recovered in Enforcement with respect to activities of the Third
Party that occurred prior to the effective date of such award shall be shared as
follows:

 

(a)              first, to reimburse the controlling Party for costs and
expenses incurred under Clause 12.4.4; and

 

(b)             second, shall be apportioned ***% to the controlling Party and
***% to the other (non-controlling) Party.

 

12.7                       Third Party Infringement Claims.

 

12.7.1         Notice.  In the event that a Third Party shall make any claim,
give notice, or bring any suit or other inter parties proceeding against
Bellicum or Adaptimmune, or any of their respective Affiliates, subcontractors
or customers, for infringement or misappropriation of any Intellectual Property
Rights with respect to the research, development, making, using, selling,
offering for sale, import or export of any Candidate or Therapy or with respect
to any Selected Target (“Third Party Infringement Claim”), in each case, the
Party receiving notice of a Third Party Infringement Claim shall promptly notify
the other Party in writing and provide all evidence in its possession pertaining
to the claim or suit that it is entitled to disclose.

 

12.7.2         Defense.  The Parties shall consult as to potential strategies to
defend against any Third Party Infringement Claim, consistent with the overall
goals of this Agreement, including by being joined as a party.  The Parties
shall cooperate with each other in all reasonable respects in the defense of any
Third Party Infringement Claim or raising of any counterclaim related thereto. 
Subject to the respective indemnity obligations of the Parties set forth in
Article 16, (a) Bellicum shall be primarily responsible for defending such Third
Party Infringement Claim including selection of counsel, venue, and directing
all aspects, stages, motions, and proceedings of litigation to the extent such
Third Party Infringement Claim relates to a Bellicum Candidate, Therapy
comprising a Bellicum Candidate or the Bellicum Target; and (b) Adaptimmune
shall be primarily responsible for defending such Third Party Infringement Claim
including selection of counsel, venue, and directing all aspects, stages,
motions, and proceedings of litigation to the extent such Third Party
Infringement Claim relates to an Adaptimmune Candidate, Therapy comprising an
Adaptimmune Candidate or the Adaptimmune Target.  If the Party with primary
responsibility does not, within
***                                                  of receipt of a notice
under Clause 12.5.2, take steps to defend the Third Party Infringement Claim,
then to the extent that such Third Party Infringement Claim is brought against
the other Party, the other Party shall have the right, but not the obligation,
to take action to enforce or defend against such Third Party Infringement Claim;
provided that if the Party with primary responsibility is diligently pursuing
ongoing settlement discussions at the end of such
***                                                                                 
                                        period, then other Party shall not be
permitted to exercise such right unless such settlement discussions cease
without reaching settlement or such responsible Party ceases to pursue such
settlement discussions diligently.  At the controlling Party’s request and
expense, the non-controlling Party shall cooperate with the controlling Party in
connection with any such defense and counterclaim, provided that the
non-controlling Party shall be reimbursed by the controlling Party as to any
reasonable and documented costs or expenses, and shall have the right to be
represented by its own counsel at its own expense.  Any counterclaim or other
similar action by a Party, to the extent such action involves any enforcement of
rights under the Licensed Intellectual Property, Foreground IP or Joint IP, will
be treated as an Enforcement subject to Clause 12.6.  Nothing in this Clause
12.7 shall prevent any Party from complying with the terms of any court order
relating to or arising out of any Third Party Infringement Claim.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 38

--------------------------------------------------------------------------------


 

Execution Copy

 

12.7.3        Settlement.  If any such defense under Clause 12.7.2 would
adversely affect the other Party’s rights under this Agreement or impose a
financial obligation upon the other Party or grant rights in respect, or affect
the validity or enforceability, of the other Party’s Patents or any Foreground
IP, then any settlement, consent judgment or other voluntary final disposition
of such Third Party Infringement Claim shall not be entered into without the
consent of the other Party (such consent not to be unreasonably withheld,
conditioned or delayed).

 

12.7.4       Costs and Expenses.  The Party controlling the defense of any Third
Party Infringement Claim shall bear all costs and expenses, including litigation
expenses, to defend against any Third Party Infringement Claim.

 

ARTICLE 13    CONFIDENTIALITY

 

13.1      Non-use and Non-disclosure of Confidential Information.  During the
Term, and for the longer of (a) a period of ***               from the Effective
Date, or (b) ***                   after the date of expiration or termination
of this Agreement, a Party shall (i) except to the extent permitted by this
Agreement or otherwise agreed to by the Parties in writing, keep confidential
and not disclose to any Third Party any Confidential Information of the other
Party; (ii) except in connection with activities contemplated by, the exercise
of rights permitted by  or in order to further the purposes of, this Agreement
or otherwise agreed to by the Parties in writing, not use for any purpose any
Confidential Information of the other Party; and (iii) take all reasonable
precautions to protect the Confidential Information of the other Party
(including all precautions a Party employs with respect to its own confidential
information of a similar nature).

 

13.2      Exclusions Regarding Confidential Information.  Notwithstanding
anything set forth in this Article 13 to the contrary, the obligations of Clause
13.1 above shall not apply to the extent that the Party seeking the benefit of
the exclusion from the obligations set forth in Clause 13.1 (the receiving
Party) can demonstrate that the Confidential Information of the other Party:

 

(a)   was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of receipt by the receiving Party;

 

(b)   was generally available to the public or otherwise part of the public
domain at the time of its receipt by the receiving Party;

 

(c)   became generally available to the public or otherwise part of the public
domain after its receipt by the receiving Party other than through any act or
omission of the receiving Party or those to whom the receiving Party discloses
in breach of this Agreement;

 

(d)    was received by the receiving Party without an obligation of
confidentiality from a Third Party having the right (to the knowledge of the
receiving Party) to disclose such information without restriction;

 

(e)  was independently developed by or for the receiving Party without use of or
reference to the Confidential Information of the other Party; or

 

(f)    was released from the restrictions set forth in this Agreement and
imposed on the receiving Party by express prior written consent of the other
Party.

 

13.3      Authorised Disclosures of Confidential Information.  Notwithstanding
the foregoing, a receiving Party may use and disclose the Confidential
Information of the other Party as follows:

 

(a)    if required by law, rule or governmental regulation or by judicial order,
including as may be required in connection with any filings made with, or by the
disclosure policies of, a major stock exchange; provided that the receiving
Party seeking to disclose the Confidential Information of the other Party (i)

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 39

--------------------------------------------------------------------------------


 

Execution Copy

 

uses all reasonable efforts to inform the other Party of such requirement in
writing prior to making any such disclosures and cooperates with the other
Party’s efforts to avoid or limit disclosure, or to seek a protective order,
confidential treatment or other appropriate remedy (including redaction) and
(ii) whenever possible, requests confidential treatment of such information that
is disclosed;

 

(b)   to the extent such use and disclosure is reasonably required in the
Prosecution and Maintenance of a Patent within the Foreground IP in accordance
with this Agreement; provided that such proposed disclosure is provided to the
other Party in writing in advance and the other Party approves such disclosure;

 

(c)  as reasonably necessary to obtain or maintain any Regulatory Approval,
including to conduct preclinical studies and Clinical Trials and for pricing
approvals, for any Therapies, provided, that, the disclosing Party shall take
all reasonable steps to limit disclosure of the Confidential Information outside
such Regulatory Agency and to otherwise maintain the confidentiality of the
Confidential Information;

 

(d)  to take any lawful action that it deems necessary to protect its interest
under, or to enforce compliance with the terms and conditions of, this
Agreement; or

 

(e)  to the extent necessary, to permitted Sublicensees, collaborators
(including collaborators, and potential collaborators, relating to use of
Therapies in combination with other Therapies), vendors, consultants, agents,
attorneys, contractors and clinicians under written agreements of
confidentiality at least as restrictive as those set forth in this Agreement (or
as restrictive as reasonably possible), who have a need to know such information
in connection with such Party performing its obligations or exercising its
rights under this Agreement.  Further the receiving Party may disclose
Confidential Information to existing or potential acquirers, merger partners,
permitted sub-contractors and professional advisors only to the extent strictly
necessary for the relevant transaction with such Third Parties, and provided in
each case that such Third Parties agree to maintain the Confidential Information
under written agreements of confidentiality at least as restrictive as those set
forth in this Agreement.

 

13.4     Terms of this Agreement.  The Parties agree that this Agreement and the
terms hereof will be considered Confidential Information of both Parties.

 

13.5       No License.  As between the Parties, Confidential Information
disclosed hereunder shall remain the property of the disclosing Party. 
Disclosure of Confidential Information to the other Party shall not constitute
any grant, option or license to the other Party, beyond those licenses expressly
granted under Articles 8 and 17, under any patent, trade secret or other rights
now or hereinafter held by the disclosing Party.

 

13.6      Change of Control.  In the event of a Change of Control of a Party,
and prior to any termination of the Agreement in accordance with Clause 17.5.4,
the Party undergoing such Change of Control will adopt reasonable procedures to
(i) prevent use of the other Party’s Confidential Information by Acquiring Third
Party or in any clinical or commercial program of such Acquiring Third Party;
(ii) otherwise ensure compliance with the confidentiality obligations set out in
this Clause 13; and (iii) keep the other Party’s Confidential Information
separate from any information relating to Acquiring Third Party’s ***

 

.  The Party undergoing such Change of Control shall require Acquiring Third
Party to agree to terms of non-disclosure and non-use that are at least as
restrictive as those set out in this Article 13, prior to disclosure of any of
the other Party’s Confidential Information to such Acquiring Third Party.  Any
right to disclose such Confidential Information of the other Party (excluding
terms of this Agreement) to the Acquiring Third Party shall only apply after
expiry

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 40

--------------------------------------------------------------------------------


 

Execution Copy

 

of a period of ***      from the date of such Change of Control or, if earlier,
confirmation in writing from the other Party that it will not terminate the
Agreement under Clause 17.5.4.

 

ARTICLE 14    PUBLICITY; PUBLICATIONS; USE OF NAME

 

14.1       Publicity.  The Parties shall agree and issue a joint press release,
as set out in Exhibit 5, concerning the execution of this Agreement on or within
fourteen (14) days of the Effective Date.  The text of any other press releases,
public announcements or PowerPoint presentations concerning this Agreement, the
subject matter hereof, or the research, development or commercial results of
Therapies hereunder (a “Release”) shall be addressed pursuant to Clauses 14.2 -
14.5, inclusive, as applicable.

 

14.2      Releases during any Co-Development Plan.  Subject to Clause 14.3, and
during the Co-Development Term, neither Party may issue a Release without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, and any consent or refusal shall
be provided within ***                  of request for such consent.  In the
absence of any reply to a request for consent (where delivery of such request
has been confirmed) within such ***                               period,
consent shall be deemed given.  Releases related to any activities under the
Co-Commercialisation Agreement will be addressed in the Co-Commercialisation
Agreement.

 

14.3      Releases required by Law or Regulation.  Each Party may issue any
Release it is required to issue by Applicable Law (including requirements of any
law or rule imposed by the US Securities and Exchange Commission or any
securities exchange).  For clarification, where any Party reasonably believes,
after consultation with outside legal counsel or General Counsel, that any
Release is required in order for it to comply with any securities exchange
requirement, including a required release of any material information or an
obligation to correct any market misstatement, such Party shall be entitled to
issue such Release in accordance with such reasonable belief, without providing
the other Party with any prior notification of such Release.

 

14.4      Publications.  Notwithstanding Clauses 14.2 and 14.3, both Parties
recognise that the publication or disclosure of papers, presentations, abstracts
or any other written or oral presentations regarding results of and other
information regarding the Candidates and Therapies may be beneficial to both
Parties, provided that such publications or presentations are subject to
reasonable controls to protect Confidential Information, the patentability of
inventions and other commercial considerations.  Accordingly, the following
shall apply:

 

14.4.1        Any proposed paper, presentation, or other public disclosure
regarding any Candidate or Therapy (“Publication”) by either Party (“Publishing
Party”) shall be provided to the other Party (“Non-Publishing Party”) for
review.  The Non-Publishing Party shall review such proposed Publication within
***       of receipt and may comment on and/or object to any content of the
proposed Publication.

 

14.4.2        The Parties shall work together to resolve any comments and
objections of the Non-Publishing Party on a timely basis and neither Party shall
unreasonably withhold its consent to any proposed Publication, save that a
Non-Publishing Party may request deletion of any of its Confidential Information
from any such proposed Publication.

 

14.4.3        No Publication shall be made unless the contents of such
Publication are mutually agreed between the Parties.

 

14.5      No Use of Names.  Except as expressly provided herein, no right,
express or implied, is granted by the Agreement to use in any manner the name of
“Adaptimmune” or “Bellicum” or any of their Affiliates, or any other trade name,
symbol, logo or trademark of the other Party or its Affiliates, in connection
with the performance of this Agreement.

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 41

--------------------------------------------------------------------------------


 

Execution Copy

 

ARTICLE 15    REPRESENTATIONS

 

15.1     Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that as of the Effective Date:

 

15.1.1        it is validly organized under the laws of its jurisdiction of
incorporation;

 

15.1.2                          it has obtained all necessary consents,
approvals and authorizations of all governmental authorities and other persons
or entities required to be obtained by it in connection with this Agreement;

 

15.1.3        the execution, delivery and performance of this Agreement have
been duly authorised by all necessary corporate action on its part;

 

15.1.4          it has the legal right and power to enter into this Agreement
and to fully perform its obligations hereunder;

 

15.1.5        the performance of its obligations under this Agreement will not
conflict with such Party’s charter or incorporation documents or any Third Party
agreement, contract or other arrangement to which such Party is a party;

 

15.1.6        it will comply with all Applicable Laws in the performance of this
Agreement;

 

15.1.7        it has not received any written letter threatening infringement or
alleging any infringement in relation to any Background IP which to its actual
knowledge will be required for performance of the POC Plan or any Co-Development
Plan;

 

15.1.8          it will not use in the performance of this Agreement any person
or personnel (whether directly or through a subcontractor) that has been
debarred or otherwise prevented or restricted from performing any clinical
research or has been convicted of any offence related to any Clinical Trial in
any jurisdiction or otherwise prevented from performing any Clinical Trial by
any Regulatory Authority; and

 

15.1.9         it has the legal right and power to extend the rights and
licenses granted to the other Party hereunder.

 

15.2        Disclaimers.  EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH
RESPECT TO PATENTS, KNOW-HOW, MATERIALS OR CONFIDENTIAL INFORMATION SUPPLIED BY
IT TO THE OTHER PARTY HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.  IN PARTICULAR BOTH PARTIES ACCEPT THAT, GIVEN THE
NATURE OF THE CANDIDATES AND THERAPIES BEING GENERATED UNDER THIS AGREEMENT,
THERE CAN BE NO GUARANTEE THAT ANY CANDIDATE CAN BE SUCCESSFULLY GENERATED OR
THAT IF GENERATED, THE CANDIDATE OR ASSOCIATED THERAPY WILL BE CAPABLE OF
OBTAINING REGULATORY APPROVAL.

 

ARTICLE 16    INDEMNIFICATION

 

16.1    Indemnification by Adaptimmune.  Subject to Clause 16.3, Adaptimmune
shall indemnify, defend and hold Bellicum, its Affiliates, their Sublicensees
and their respective directors, officers, and employees and the successors and
assigns of any of the foregoing harmless from and against any and all
liabilities, damages, settlements, penalties, fines, costs or expenses
(including reasonable attorneys’ fees and other reasonable expenses of
litigation) (collectively, “Loss” or “Losses”) to the extent arising out of or
in connection with any Third Party claims, suits, actions, demands or judgments
(“Third Party Claims”) relating to (a) the negligence or willful misconduct of
Adaptimmune or its Affiliates, Sublicensees or any of its or

 

Page 42

--------------------------------------------------------------------------------


 

Execution Copy

 

their sub-contractors; and (b) any breach of Applicable Laws by Adaptimmune or
its Affiliates, Sublicensees or any of its or their sub-contractors except, in
each case, to the extent caused by the negligence or willful misconduct of
Bellicum or its Affiliates or breach of this Agreement by Bellicum or its
Affiliates.

 

16.2     Indemnification by Bellicum.  Subject to Clause 16.3, Bellicum shall
indemnify, defend and hold Adaptimmune, its Affiliates and their respective
directors, officers, and employees and the successors and assigns of any of the
foregoing harmless from and against any and all Losses to the extent arising out
of or in connection with any Third Party Claims relating to (a) the negligence
or willful misconduct of Bellicum, its Sublicensees or any sub-contractor of
Bellicum (including its Affiliates); and (b) any breach of Applicable Laws by
Bellicum, its Affiliates, Sublicensees or sub-contractors except, in each case,
to the extent caused by the negligence or willful misconduct of Adaptimmune or
its Affiliates or breach of this Agreement by Adaptimmune or its Affiliates.

 

16.3      Procedure.  If a Party intends to claim indemnification under this
Agreement (the “Indemnitee”), it shall promptly notify the other Party (the
“Indemnitor”) in writing of such alleged Loss and the Third Party Claim.  The
Indemnitor shall have the right to control the defense thereof with counsel of
its choice as long as such counsel is reasonably acceptable to Indemnitee.  Any
Indemnitee shall have the right to retain its own counsel at its own expense for
any reason in connection with such Third Party Claim, provided, however, that if
the Indemnitee shall have reasonably concluded, based upon a written opinion
from outside legal counsel, that there is a conflict of interest between the
Indemnitor and the Indemnitee in the defense of such action, the Indemnitor
shall pay the fees and expenses of one law firm serving as counsel for the
Indemnitee in relation to such Third Party Claim.  The Indemnitee, its employees
and agents, shall reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any Third Party Claims covered by this
Agreement.  The obligations of this Article 16 shall not apply to any settlement
of any Third Party Claims if such settlement is effected without the consent of
both Parties, which shall not be unreasonably withheld or delayed.  The failure
to deliver written notice to the Indemnitor within a reasonable time after the
commencement of any such action, to the extent prejudicial to its ability to
defend such action, shall relieve the Indemnitor of any obligation to the
Indemnitee under this Clause 16.3.  It is understood that only Bellicum and
Adaptimmune may claim indemnity under this Agreement (on its own behalf or on
behalf of its Indemnitees), and other Indemnitees may not directly claim
indemnity hereunder.

 

16.4      Insurance.

 

16.4.1        Insurance Coverage.  Each Party shall obtain and maintain
comprehensive general liability insurance customary in the industry for
companies of similar size conducting similar business.

 

16.4.2       Evidence of Insurance.  No earlier than ***                 after
signing this Agreement, each Party shall provide, upon request therefor, the
other Party with its certificate of insurance evidencing the insurance coverage
set forth Clause 16.4.1.

 

16.4.3       Therapy / Clinical Trial Liability Insurance.  Commencing not later
than first patient enrolment in a Clinical Trial using the first Therapy
comprising the Bellicum Candidate, Bellicum shall have and maintain such type
and amounts of Therapies / clinical trial liability insurance covering the
development of Therapies as is normal and customary in the industry generally
for parties similarly situated, but, in any event, with a minimum combined
single limit per occurrence for clinical trials liability as follows: a minimum
limit of ***                US dollars ($***              ) for any period
during which Bellicum or any of its Sublicensees is conducting a clinical
trial(s) with any Therapy(s) or as otherwise required in order to comply with
Applicable Laws.  Commencing not later than first patient enrolment in a
Clinical Trial using the first Therapy comprising the Adaptimmune Candidate,
Adaptimmune shall have and maintain such type and amounts of Therapies /
clinical trial liability insurance covering the development of Therapies as is
normal and customary in the industry generally for parties similarly situated,
but, in any

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 43

--------------------------------------------------------------------------------


 

Execution Copy

 

event, with a minimum combined single limit per occurrence for clinical trials
liability as follows: a minimum limit of ***                US dollars
($***              ) for any period during which Adaptimmune or any of its
Sublicensees is conducting a clinical trial(s) with any Therapy(s) or as
otherwise required in order to comply with Applicable Laws.  Such insurance
policies of each Party shall be primary insurance.

 

16.5     Limitation of Damages.  NEITHER PARTY HERETO WILL BE LIABLE FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE
DAMAGES, INCLUDING LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT IN RESPECT OF ANY BREACH OF
(1) A PARTY’S OBLIGATIONS UNDER ARTICLE 12 OR 13, OR (2) INDEMNIFICATION
OBLIGATIONS UNDER THIS ARTICLE 16 FOR THIRD PARTY CLAIMS.  FOR THE AVOIDANCE OF
DOUBT, NOTHING IN THIS CLAUSE SHALL LIMIT OR EXCLUDE ANY LIABILITY TO A THIRD
PARTY FOR FRAUD BY ANY PARTY OR ANY LIABILITY ARISING AS A RESULT OF PERSONAL
INJURY OR DEATH CAUSED BY NEGLIGENCE OF ANY PARTY.  NOTHING IN THIS CLAUSE 16.5
SHALL LIMIT EITHER PARTY’S RIGHT TO PURSUE AND OBTAIN EQUITABLE RELIEF.

 

16.6     Therapy Recall.  Bellicum shall be responsible for investigating any
SUSAR or other complaint in relation to any Therapy comprising a Bellicum
Candidate.  Adaptimmune shall be responsible for investigating any SUSAR or
other complaint in relation to any Therapy comprising an Adaptimmune Candidate. 
The responsible Party shall report its finding to the JDC or JCC, as relevant,
once it has identified the reason for such complaint, SUSAR or has identified
any requirement to recall any Therapy or any batch of Therapy.  The responsible
Party shall be responsible for carrying out any Therapy recall but shall keep
the JDC or JCC, as relevant, informed of the status and process for such recall
including any material correspondence with any Regulatory Authority.  Where such
recall is during the performance of any POC Plan or Co-development Plan, the
costs associated with such recall will be shared between the Parties in the same
way as other Co-Development Plan costs unless (a) such recall is due to any
failure of responsible Party arising out of the manufacture or supply of Therapy
or any part of the Therapy; or (b) any such costs are covered by applicable
insurance policies.  The costs associated with any recall during
commercialisation of any Therapy and after Completion of the relevant
Co-Development Plan shall be shared in accordance with the terms of the
Co-Commercialisation Agreement or if none, Exhibit 3.

 

ARTICLE 17    TERM AND TERMINATION

 

17.1        Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated as provided in this Article 17,
shall continue in full force and effect, on a country-by-country and
Therapy-by-Therapy basis until such Therapy ceases being commercialized by
either Party, at which time this Agreement shall expire with respect to such
Therapy in such country (except for such provisions of this Agreement as
continue beyond its natural expiration).  The Term shall expire on the date this
Agreement has expired in its entirety with respect to all Therapies in all
countries in the world.

 

17.2      Opt-out Rights.  Following the start date of any Co-Development Plan
of the other Party or the start date of any Co-Commercialisation Agreement, and
without prejudice to the termination rights set out in Clauses 17.3 - 17.5
below, a Party (“Notifying Party”) may notify the other Party (“Non-notifying
Party”) in writing that it wishes to opt-out of its funding obligation under any
such Co-Development Plan or Co-Commercialisation Agreement, as appropriate
(“Opt-out Notice”).  Any Opt-out Notice shall be subject to the following:

 

17.2.1         Any Opt-out Notice may only be provided by the Notifying Party in
relation to, in the case of Adaptimmune, any Bellicum Candidate or Bellicum
Therapy, and in the case of Bellicum, any Adaptimmune Candidate or Adaptimmune
Therapy (such Candidate or Therapy in relation to which the Opt-out Notice has
been provided, the “Opt-Out Candidate/ Therapy”).

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 44

--------------------------------------------------------------------------------


 

Execution Copy

 

17.2.2       The Opt-out Notice shall take effect on the date notified by the
Notifying Party in the Opt-out Notice, such date to be no earlier than
***                          from date of receipt of Opt-out Notice by
Non-notifying Party (“Opt-out Date”).  During such period between delivery of
the Opt-out Notice and the Opt-out Date, the Non-notifying Party may only incur
expenses in accordance with the then-current budget for such Opt-Out Candidate/
Therapy, and the Notifying Party shall continue to bear its share of expenses
for such Opt-Out Candidate/ Therapy in accordance with Article 10.

 

17.2.3          From and after the Opt-out Date:

 

(a)     The Notifying Party (including its Affiliates) shall have no further
obligation to reimburse the costs arising under the Co-Development Plan for such
Opt-Out Candidate/ Therapy, save that the obligation to reimburse under
Section 10.2 shall continue in relation to any costs and expenses incurred prior
to the Opt-out Date.

 

(b)    The Notifying Party shall have no further license under the Non-notifying
Party’s intellectual property rights in such Opt-Out Candidate/ Therapy, save as
required for any remaining performance under Section 17.2.3(g) below.

 

(c)     The Notifying Party shall have no further right to commercialize or
develop (including conducting any clinical trials) such Opt-Out Candidate/
Therapy.

 

(d)    The Notifying Party shall have no right or obligation to share in any
profit or loss, respectively, arising from sale of such Opt-Out Candidate/
Therapy, save that any right or obligation to share in any profit or loss
arising from the sale of such Opt-Out Candidate/ Therapy prior to the Opt-out
Date shall continue as provided under this Agreement or under the
Co-Commercialisation Agreement (if separate).

 

(e)     The Non-notifying Party shall continue to be licensed and entitled to
proceed with the development or commercialisation of such Opt-Out Candidate/
Therapy in accordance with Article 8 of this Agreement.

 

(f)     The continuing Non-notifying Party shall be fully responsible for the
remaining development and commercialization of such Opt-Out Candidate/ Therapy,
save as provided in Section 17.2.3(g) below;

 

(g)    The Non-notifying Party may request that the Notifying Party continue to
perform certain of its obligations under the Co-Development Plan for such
Opt-Out Candidate/ Therapy, particularly to the extent such obligations relate
to any Reserved Activity of the Notifying Party, or to the Adaptimmune
Technology or Bellicum Technology, as applicable to the Notifying Party, or to
any safety reporting by the Notifying Party that has relevance to such Opt-Out
Candidate/ Therapy.  At the Non-notifying Party’s sole expense (for resources
expended by the Notifying Party, including payments for personnel on an FTE
basis, at the FTE rates set forth in Exhibit 2), the Notifying Party shall
perform its obligations under the Co-Development Plan, including with respect to
such Reserved Activities and/or to the Adaptimmune Technology or Bellicum
Technology, as applicable to the Notifying Party, as reasonably and specifically
requested by the Non-notifying Party in writing, and in each case as reasonably
necessary for the further development and commercialization of such Opt-Out
Candidate/ Therapy.  The Notifying Party shall ensure that it transfers to the
Non-notifying Party, at the Non-notifying Party’s expense, any items and rights
controlled by the Notifying Party that are necessary for the Non-notifying Party
to advance such Opt-Out Candidate/ Therapy on its own

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 45

--------------------------------------------------------------------------------


 

Execution Copy

 

through development and commercialization; provided that (a) this obligation
does not include ***

 

                                         ; and (b) this obligation does not
include ***

 

                                  .  Performance of activities (excluding
co-funding activities) by the Notifying Party pursuant to this Clause
17.2.3(g) shall continue to be made in accordance with the provisions of this
Agreement and the applicable Co-Development Plan.

 

(h)     Provisions of this Agreement as are applicable to the continuing rights
and activities of either Party following the Opt-out Date, for any Candidate or
Therapy of a Party in relation to which no Opt-out Notice has been provided,
shall continue in full force and effect, including in relation to any Opt-Out
Candidate/ Therapy, and shall include Article 5, Article 6, Article 8 (as
amended in this Clause 17.2.3), Article 9, Article 11 (in relation to any
payments which remain due and owing or are payable under Clause 17.2.4 below),
Article 12, Article 13, and Article 16.  The provisions of Article 2, to the
extent they relate to an Opt-Out Candidate/ Therapy, shall cease to apply, save
that Clause 2.9 shall continue and survive.

 

17.2.4          Non-notifying Party will pay to Notifying Party
***                                                        
for its use of the Notifying Party’s Licensed Intellectual Property in relation
to an Opt-Out Candidate/ Therapy.  The ***           shall be ***

until ***

 

                                                     .  For clarity, such

 

***      shall be payable ***

 

.

 

If the Parties enter into a related agreement that includes non-financial terms
and conditions regarding use of the Notifying Party’s Licensed Intellectual
Property (which shall be consistent with the terms and conditions of this
Agreement), the***                 set forth above (but no other financial
terms) shall be incorporated into such agreement.

 

17.3        Termination by Either Party for Material Breach.  Either Party may
terminate this Agreement (i) in its entirety, (ii) with respect to any Exclusive
License granted by such Party, (iii) with respect to a given Selected Target
(and Candidates directed to such Selected Target), or (iv) on a
country-by-country basis, by written notice delivered to the other Party for any
material breach of this Agreement by the other Party if, in the case of
remediable breach, such material breach is not cured within sixty (60) days
(thirty (30) days for payment defaults) after the breaching Party receives
written notice of such breach from the non-breaching Party describing such
breach and demanding its cure; provided, that if such breach is not capable of
being cured within such 90-day (or 30-day) period, the cure period shall be
extended for such amount of time that the Parties may agree in writing is
reasonably necessary to cure such breach, so long as (1) the breaching Party is
making Commercially Reasonable Efforts to do so, and (2) the Parties agree on an
extension within such 90-day (or 30-day) period.  For clarity, this Agreement
may be terminated in its entirety under this Clause 17.3 only if the material
breach affects the fundamental purpose of this Agreement.  Notwithstanding
anything to the contrary herein, if the allegedly breaching Party in good faith
either disputes (a) whether a breach is material or has occurred or (b) the
alleged failure to cure or remedy such material breach, and provides written
notice of that dispute to the other Party within the above time periods, then
the matter will be addressed under the dispute resolution provisions in
Article 18, and the notifying Party may not so terminate this Agreement until it
has been determined under Article 18 that the allegedly breaching Party is in
material breach of this

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 46

--------------------------------------------------------------------------------


 

Execution Copy

 

Agreement, and such breaching Party further fails to cure such breach within
90-days (or such longer period as determined by the arbiter of such dispute
resolution) after the conclusion of that dispute resolution procedure.

 

17.4        Termination by Either Party for Insolvency or Bankruptcy.  Either
Party may terminate this Agreement effective ten (10) business days after
delivery of written notice to the other Party upon the liquidation, dissolution,
winding-up, insolvency, bankruptcy, or filing of any petition therefor,
appointment of a receiver, custodian or trustee, or any other similar
proceeding, by or of the other Party where such petition, appointment or similar
proceeding is not dismissed or vacated within ninety (90) calendar days.  All
rights and licenses granted pursuant to this Agreement are, for purposes of
Clause 365(n) of Title 11 of the United States Code or any foreign equivalents
thereof (as used in this Clause 20.3, “Title 11”), licenses of rights to
“intellectual property” as defined in Title 11.  Each Party in its capacity as a
licensor hereunder agrees that, in the event of the commencement of bankruptcy
proceedings by or against such bankrupt Party under Title 11, (a) the other
Party, in its capacity as a licensee of rights under this Agreement, shall
retain and may fully exercise all of such licensed rights under this Agreement
(including as provided in this Clause 17.4) and all of its rights and elections
under Title 11, and (b) the other (licensee) Party shall be entitled to a
complete duplicate of all embodiments of such intellectual property, and such
embodiments, if not already in its possession, shall be promptly delivered to
the other (licensee) Party (i) upon any such commencement of a bankruptcy
proceeding, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i),
immediately upon the rejection of this Agreement by or on behalf of the bankrupt
Party.

 

17.5        Termination by Either Party, or Automatically Under Clause 3.5

 

17.5.1          Bellicum may terminate:

 

(a)     the Exclusive License granted by Adaptimmune relating to any Bellicum
Candidate at any time by providing written notice to Adaptimmune, such
termination to be effective ninety (90) days after provision of such notice; and

 

(b)    the Exclusive License relating to any particular Adaptimmune Candidate at
any time after start of Phase II Clinical Trials for such Adaptimmune Candidate
by providing written notice to Adaptimmune, where Adaptimmiune has materially
ceased the commercialisation or development of such Adaptimmune Candidate or
Adaptimmune Therapy comprising such Adaptimmune Candidate, and such cessation is
not due to significant safety or efficacy concerns with the relevant Adaptimmune
Therapy, such termination to be effective ninety (90) days after provision of
such notice.

 

17.5.2          Adaptimmune may terminate

 

(a)     the Exclusive License granted by Bellicum relating to any Adaptimmune
Candidate at any time by providing written notice to Bellicum; such termination
to be effective ninety (90) days after provision of such notice; and

 

(b)    the Exclusive License relating to any particular Bellicum Candidate at
any time after start of Phase II Clinical Trials for such Bellicum Candidate by
providing written notice to Bellicum, where Bellicum has materially ceased the
commercialisation or development of such Bellicum Candidate or Bellicum Therapy
comprising such Bellicum Candidate, and such cessation is not due to significant
safety or efficacy concerns with the relevant Bellicum Therapy, such termination
to be effective ninety (90) days after provision of such notice.

 

Page 47

--------------------------------------------------------------------------------


 

Execution Copy

 

17.5.3          Either Party (in the case of the following clauses (a) and (b)),
and the licence-granting Party (in the case of the following clause (c)) may
terminate

 

(a)     Any Exclusive License granted to it, and such Party’s associated
Co-Development Plan, where it believes that continuing with the applicable
Candidate and Therapy comprising such Candidate causes or is likely to cause
significant safety or efficacy concerns, and following written notification of
such concerns to the other Party.  Any termination under this Clause
17.5.3(a) shall be effective ninety (90) days after the other Party’s receipt of
such notice;

 

(b)    The Agreement in accordance with Clause 3.4, on provision of 30 days
written notice to the other Party; and

 

(c)     The Exclusive Licence under which a licence has been granted to the
other Party to use any of such Party’s Licensed Intellectual Property, if the
other Party or its Affiliates or Sublicensees commences proceedings (whether
before a regulatory or administrative body or a court) anywhere in the world, or
voluntarily assists any Third Party in commencing or participating in such
proceedings (whether before a regulatory or administrative body or a court)
alleging that any claim in any Patent within such Licensed Intellectual Property
that is licensed to the other Party by such Party (including the Adaptimmune
Background IP or Bellicum Background IP, as applicable) is invalid,
unenforceable or otherwise not patentable, and such proceedings are not
withdrawn within thirty (30) days after receipt of a written notice to
withdraw.  Notwithstanding the foregoing, a licence-granting Party shall have no
right to terminate any Exclusive License pursuant to this Clause 17.5.3(c) if
any proceedings are brought as a defense (including an affirmative defense) in
relation to a claim of infringement brought against the other Party or its
Affiliates or Sublicensees.

 

17.5.4          A Party may terminate the Exclusive License(s) granted to the
Party undergoing a Change of Control (the “CoC Party”), such termination being
subject to the following: (a) provision of written notice to such Party by the
CoC Party within fourteen (14) days after the Change of Control is consummated;
and (b) provision by such Party to the CoC Party of written notice of
termination of such Exclusive License(s) granted by such Party within thirty
(30) days of becoming notified of the Change of Control of the CoC Party;
provided that such termination right will apply only with respect to any
Candidate(s) that has not been designated as a Joint Selected Candidate of the
CoC Party (i.e., a Candidate that has not been selected by the JDC for
advancement to pre-clinical and clinical development) at the date of
consummation of the Change of Control.  For clarity, and with respect to Joint
Selected Candidates of the CoC Party that exist at the date of consummation of
the Change of Control, any Exclusive Licenses granted to the CoC Party for its
existing Joint Selected Candidates shall remain in full force and effect after
such Change of Control.  To the extent the Party that is not the CoC Party
determines earlier than expiry of the period of thirty (30) days from being
notified of such Change of Control that it will not terminate the Exclusive
License(s) granted by it, it will notify the CoC Party accordingly in writing,
and such right to terminate the Exclusive License(s) granted to the CoC Party
for such Change of Control shall cease on receipt of such written notice by the
CoC Party.

 

17.5.5          Termination of the Agreement will also occur automatically in
accordance with Clause 3.5.

 

17.6        Accrued Rights and Obligations.  Expiration or termination of this
Agreement in its entirety, or with respect to a particular Exclusive License, a
given Therapy or Candidate, or a given country for any reason, shall not release
either Party hereto from any liability which, as of the effective date of such
expiration or termination, had already accrued to the other Party or which is
attributable to a period prior to such termination, nor preclude either Party
from

 

Page 48

--------------------------------------------------------------------------------


 

Execution Copy

 

pursuing any rights and remedies it may have hereunder or at law or in equity
which accrued or are based upon any event occurring prior to the effective date
of such expiration or termination.

 

17.7        Effects of Termination.  The effects of termination set forth in
this Clause 17.7 shall apply either with respect to this Agreement in its
entirety, if the Agreement is terminated in its entirety, or only with respect
to a specific Therapy, Candidate or Exclusive License or country, if this
Agreement is only terminated with respect to a specific Therapy, Candidate or
Exclusive License or country, in all cases as applicable.  For clarity, this
Clause 17.7 shall not apply to any given Therapy and country with respect to
which the Term naturally expires.

 

17.7.1          Termination of Licenses.

 

(a)     Upon termination of a particular Exclusive License granted by
Adaptimmune pursuant to Clause 17.3, Clause 17.5, such Exclusive License and the
related Development License to any Selected Target, Therapy or Candidate covered
by such Exclusive License shall terminate as of the effective date of such
termination.  Bellicum shall ensure that it transfers to Adaptimmune all items
and rights necessary for Adaptimmune to advance on its own, through development
and commercialization, the Candidate/ Therapy that was the subject of the
terminated Exclusive License.  The exclusivity to the relevant Target under
Clause 4.1.2 shall also cease as of the effective date of such termination;

 

(b)    Upon termination of a particular Exclusive License granted by Bellicum
pursuant to Clause 17.3, Clause 17.5, such Exclusive License and the related
Development License to any Selected Target, Therapy or Candidate covered by such
Exclusive License shall terminate as of the effective date of such termination. 
Adaptimmune shall ensure that it transfers to Bellicum all items and rights
necessary for Bellicum to advance on its own through development and
commercialization the Candidate/ Therapy that was the subject of the terminated
Exclusive License.  The exclusivity to the relevant Target under Clause 4.1.2
shall also cease as of the effective date of such termination; and

 

(c)     Upon termination of the Agreement in its entirety by either Party
pursuant to Clause 17.3, Clause 17.4, Clause 17.5.4 or Clause 17.5.3(b), or an
automatic termination of the Agreement as described in Clause 17.5.5, all
licenses and options granted under this Agreement shall terminate as of the
effective date of such termination.

 

17.7.2          Clinical Trials.  The Parties shall ensure that where
termination of any Exclusive License or this Agreement occurs during any
Clinical Trial, that any such Clinical Trial shall be wound down in accordance
with the protocol for such Clinical Trial and in such a way as to minimize any
patient harm and at all times in accordance with all Applicable Laws.

 

17.7.3          Return of Confidential Information.  Following expiry or any
early termination of this Agreement, the Party that has Confidential Information
of the other Party shall to the extent reasonably possible destroy (at such
Party’s written request) or put beyond use all such Confidential Information in
its possession as of the effective date of expiration or termination (with the
exception of one copy of such Confidential Information, which may be retained by
the legal department of the Party that received such Confidential Information
solely for purposes of ensuring compliance with confidentiality obligations),
provided that each Party may retain and continue to use such Confidential
Information of the other Party to the extent necessary to exercise any surviving
rights, licenses or obligations under this Agreement or any obligation under
Applicable Laws.  This clause shall not require return or destruction of any
Confidential Information which is held on back-up servers or archive systems,
provided such back-ups have been made as part of the routine business of a Party
and such back-ups are not accessible other than

 

Page 49

--------------------------------------------------------------------------------


 

Execution Copy

 

by members of the IT team at such Party.  Any retained Confidential Information
will continue to be subject to the confidentiality provisions of this Agreement.

 

17.7.4          Inventory at Termination.  Subject to Clause 17.7.5, upon
termination of this Agreement or any Exclusive License under Clause 17.3, Clause
17.4, Clause 17.5.1(b) or Clause 17.5.2(b), and for a period of
***               months following such termination, any non-breaching Party and
its permitted Affiliates and Sublicensee/s shall have the right to sell or
otherwise dispose of all inventory of Therapies in all countries then in its
stock, subject to payment of its share of co-commercialisation receipts due
under this Agreement, and any other applicable provisions of this Agreement, and
the other Party covenants not to sue such non-breaching Party or its permitted
Sublicensee/s for infringement under, or misappropriation of, any of the
Licensed Intellectual Property that were licensed by other Party to
non-breaching Party immediately prior to such termination with respect to such
activities conducted by non-breaching Party or its permitted Sublicensee/s
pursuant to this Clause 17.7.4.  To the extent any continuing requirement to
supply exists after such termination, the Parties may mutually agree that the
non-breaching Party can continue to supply to the breaching Party to fulfill any
such continuing supply requirement.

 

17.7.5          Right to take over Manufacture, Sell and Supply.  On termination
of any Exclusive License where such termination is for a material breach by the
other Party under Clause 17.3 or in the event of insolvency under Clause 17.4 or
under Clause 17.5.1(b) or Clause 17.5.2(b) or under Clause 17.5.3(c), and upon
the Parties’ negotiation and execution of a corresponding written agreement
containing mutually agreed, commercially reasonable terms and conditions
pursuant to Clause 17.7.6, the terminating Party shall be entitled to take over
the manufacture, supply and development of the relevant Joint Selected Candidate
and any Therapy utilising the Joint Selected Candidate that are the subject of
the terminated Exclusive License. The other (terminated) Party shall provide to
the terminating Party reasonable assistance, documentation (including
manufacturing process information) as may be reasonably required by the
terminating Party for the ongoing manufacture and supply of the relevant
(terminated) Joint Selected Candidate or Therapy (to the extent that the
terminated Party can do so without violating its obligations to Third Parties),
at terminating Party’s sole cost and expenses (subject to ***                 as
set out below).  Such assistance shall include, to the extent relevant and
depending on the stage of research and development of the relevant (terminated)
Therapy or Joint Selected Candidate:

 

(a)     transfer of any INDs and Regulatory Approvals regarding the terminated
Therapy or Joint Selected Candidate held by other (terminated) Party to the
terminating Party (which terminating Party shall promptly accept);

 

(b)    provision of all CMO and CRO details and other sub-contractor details
regarding the terminated Therapy or Joint Selected Candidate, where not already
known to terminating Party, and where reasonably possible transfer of all
related sub-contractor agreements (to the extent such transfer is requested by
terminating Party), subject where relevant to the consent of any relevant Third
Party;

 

(c)     provision of all master drug files and records or documentation
regarding the terminated Therapy or Joint Selected Candidate and required by
terminating Party to continue with any Clinical Trials or Regulatory Approvals
of such terminated Therapy or Joint Selected Candidate or as may otherwise be
required in order to comply with Applicable Laws in this regard;

 

(d)    transfer of sponsorship for any Clinical Trials and transfer of any Third
Party agreements associated with such Clinical Trials regarding the terminated
Therapy or Joint Selected Candidate, subject where relevant to the consent of
any relevant Third Party;

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 50

--------------------------------------------------------------------------------


 

Execution Copy

 

(e)     provision of all reasonable assistance and technical training as may be
reasonably required by terminating Party to enable transfer of manufacture,
ongoing Clinical Trials and supply of the terminated Therapy or Joint Selected
Candidate to the terminating Party as soon as reasonably possible; and

 

(f)     provision of any documentation relating to any associated diagnostics
and diagnostic assays regarding the terminated Therapy or Joint Selected
Candidate, to the extent not covered by any transfer of a Third Party agreement
to terminating Party.

 

17.7.6          On termination of any Exclusive License and transfer of the
terminated Therapy or Joint Selected Candidate under Clause 17.7.5 pursuant to a
written agreement containing commercially reasonable terms and conditions that
are negotiated and executed by the Parties on a timely basis, and where such
termination occurs after completion of the Co-Development Phase, the Parties
shall negotiate and agree, in good faith, upon appropriate ***

 

 

              .  The terminating Party shall have no rights to take over the
manufacture, sale and supply of any Joint Selected Candidate or Therapy
utilizing such Joint Selected Candidate under Clause 17.7.5 unless and until
such agreement is executed by the Parties.  Such agreement between the Parties
shall also include terms relating to the transfer of manufacture, supply and
development of such terminated Joint Selected Candidate or Therapy.  Neither
Party shall unreasonably delay negotiation of such agreement, and any
negotiations shall be in good faith at all times.  Where any agreement terms
have not been finalised within ninety (90) days of the effective date of
termination, such unresolved terms may be forwarded to the respective officers
of the Parties set out in Clause 18.1 for resolution.  Where such respective
officers remain unable to resolve any unresolved terms within a further sixty
(60) days of the date of referral to such respective officers, then (i) in
relation to any unresolved terms that relate to the compensation which breaching
Party should receive under such agreement, then such unresolved terms shall be
determined by arbitration in accordance with Clause 18.2.  The Parties shall
incorporate the ***                      terms, once agreed upon by the Parties
or determined through arbitration, in such agreement.

 

17.8        Survival.  In addition to any provisions specified in this Agreement
as surviving under the applicable circumstances, the following provisions shall
survive: Articles 6, 10 (to the extent any reimbursement of any shared costs
remains outstanding), 11, 12, 13, 14, 15, 16, 18, 19, 20, 21 and Clauses 5.4.2,
7.4, 10.2.6, 10.2.7, 17.6, 17.7, and 17.8.  In addition to those provisions
specifically referenced in this Clause 17.8, those provisions which by their
nature are intended to survive, as well as any other provisions necessary to
interpret or implement any other surviving provisions (including, to the extent
applicable, the definitions in Article 1), shall survive.

 

ARTICLE 18    DISPUTE RESOLUTION

 

18.1        Disputes.  Adaptimmune and Bellicum recognize that a dispute,
controversy or claim of any nature whatsoever arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof (each, a “Dispute”),
may from time to time arise during the Term.  Unless otherwise specifically
recited in this Agreement, such Disputes between Adaptimmune and Bellicum will
be resolved as recited in this Article 18.  In the event of the occurrence of
such a Dispute, the Parties shall first refer such Dispute to their respective
Alliance Managers for attempted resolution by such Alliance Managers within
***                after such referral.  If such Dispute is not resolved within
such ***                   period, either Adaptimmune or Bellicum may, by
written notice to the other, have such Dispute referred to their respective
officers designated below, or their respective designees, for attempted
resolution within ***

 

after such notice is received.  Such designated officers are as follows:

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 51

--------------------------------------------------------------------------------


 

Execution Copy

 

For Bellicum —   Chief Executive Officer

 

For Adaptimmune — Chief Executive Officer

 

In the event the designated officers, or their respective designees, are not
able to resolve such Dispute, and if resolution of such Dispute is not
explicitly provided for herein through any other means, then within
***                     of such other Party’s receipt of such written notice,
either Party may initiate the dispute resolution procedures set forth in Clause
18.2.

 

18.2        Arbitration.

 

18.2.1          Rules.  Except as otherwise expressly provided in this Agreement
(including under Clause 18.3 with respect to Patent-related matters), the
Parties agree that any Dispute not resolved internally by the Parties pursuant
to Clause 18.1 shall be resolved through binding arbitration conducted by the
International Chamber of Commerce in accordance with the then prevailing
Rules of Arbitration of the International Chamber of Commerce (for purposes of
this Article 18, the “Rules”), except as specifically modified in this
Agreement, applying the substantive law specified in Clause 21.1.

 

18.2.2          Arbitrators; Location.  Each Party shall select one
(1) arbitrator, and the two (2) arbitrators so selected shall choose a third
arbitrator.  All three (3) arbitrators shall serve as independent arbitrators
and have at least ten (10) years of (a) dispute resolution experience (including
judicial experience) and/or (b) legal or business experience in the biotech or
pharmaceutical industry.  In any event, at least one (1) arbitrator shall
satisfy the foregoing experience requirement under Clause (b).  If a Party fails
to nominate its arbitrator, or if the Parties’ arbitrators cannot agree on the
third, the necessary appointments shall be made in accordance with the Rules. 
Once appointed by a Party, such Party shall have no ex parte communication with
its appointed arbitrator.  The arbitration proceedings shall be conducted in New
York, New York.  The arbitration proceedings and all pleadings and written
evidence shall be in the English language.  Any written evidence originally in
another language shall be translated into English and accompanied by the
original or a true copy thereof.

 

18.2.3          Procedures; Awards.  Each Party agrees to use reasonable efforts
to make all of its current employees available to the arbitrators, if reasonably
needed, and agrees that the arbitrators may determine any person as necessary. 
The arbitrators shall be instructed and required to render a written, binding,
non-appealable resolution and award on each issue that clearly states the basis
upon which such resolution and award is made.  The written resolution and award
shall be delivered to the Parties as expeditiously as possible, but in no event
more than ***               after conclusion of the hearing, unless otherwise
agreed by the Parties.  Judgment upon such award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such an award and order for enforcement.  Each Party agrees that,
notwithstanding any provision of Applicable Law or of this Agreement, it will
not request, and the arbitrators shall have no authority to award, punitive or
exemplary damages against any Party.  All information disclosed and generated in
the course of such arbitration proceeding shall be treated as confidential
information by each of the Parties.

 

18.2.4          Costs.  The prevailing Party, as determined by the arbitrators,
shall be entitled to (a) its share of fees and expenses of the arbitrators and
(b) its reasonable attorneys’ fees and associated costs and expenses.  In
determining which Party “prevailed,” the arbitrators shall consider (i) the
significance, including the financial impact, of the claims prevailed upon and
(ii) the scope of claims prevailed upon, in comparison to the total scope of the
claims at issue.  If the arbitrators determine that, given the scope of the
arbitration, neither Party “prevailed,” the arbitrators shall order that the
Parties (1) share equally the fees and expenses of the arbitrators and (2) bear
their own attorneys’ fees and associated costs and

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 52

--------------------------------------------------------------------------------


 

Execution Copy

 

expenses.

 

18.2.5          Interim Equitable Relief.  Notwithstanding anything to the
contrary in this Clause 18.2, in the event that a Party reasonably requires
relief on a more expedited basis than would be possible pursuant to the
procedure set forth in this Article 18, such Party may seek a temporary
injunction or other interim equitable relief in a court of competent
jurisdiction pending the ability of the arbitrators to review the decision under
this Clause 18.2.  Such court shall have no jurisdiction or ability to resolve
Disputes beyond the specific issue of temporary injunction or other interim
equitable relief.

 

18.2.6          Protective Orders; Arbitrability.  At the request of either
Party, the arbitrators shall enter an appropriate protective order to maintain
the confidentiality of information produced or exchanged in the course of the
arbitration proceedings.  The arbitrators shall have the power to decide all
questions of arbitrability.

 

18.3        Subject Matter Exclusions.  Notwithstanding the provisions of Clause
18.2, any Dispute not resolved internally by the Parties pursuant to Clause 18.1
that involves the validity or infringement of a Patent Covering a Therapy or
Candidate shall be brought before an appropriate regulatory or administrative
body in the country in which such Patent is granted or applied for, and the
Parties hereby consent to the jurisdiction and venue of such courts and bodies.

 

18.4        Continued Performance.  Provided that this Agreement has not
terminated, the Parties agree to continue performing under this Agreement in
accordance with its provisions, pending the final resolution of any Dispute.

 

ARTICLE 19    ANTI-BRIBERY

 

19.1       Anti-Bribery.

 

19.1.1          “Anti-Corruption Laws” means all anti-corruption and
anti-bribery laws and regulations, including the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the United Kingdom Bribery Act 2010, as amended,
and any other applicable anti-corruption laws and laws for the prevention of
fraud, racketeering, money laundering or terrorism.

 

19.1.2          “Government Official” means any person employed by or acting on
behalf of a government, government-controlled entity or public international
organization; any political party, party official or candidate; any person who
holds or performs the duties of an appointment, office or position created by
custom or convention; and any person who holds himself out to be the authorised
intermediary of any of the foregoing.

 

19.1.3          The Parties agree, on behalf of themselves and their respective
officers, directors and employees, that in connection with this Agreement, it
shall not directly or indirectly pay, offer or promise to pay, or authorise the
payment of any money, or give, offer or promise to give, or authorise the giving
of anything else of value, to (i) any Government Official in order to influence
official action; (ii) any person (whether or not a Government Official) (a) to
influence such person to act in breach of a duty of good faith, impartiality or
trust, (b) to reward such person for acting improperly, or (c) where such person
would be acting improperly by receiving the money or other thing of value;
(iii) any other person while knowing or having reason to know that all or any
portion of the money or other thing of value will be paid, offered, promised or
given to, or will otherwise benefit a Government Official in order to influence
official action for or against any party in connection with the matters that are
the subject of this agreement; or (iv) any person to reward that person for
acting improperly or to induce that person to act improperly.

 

Page 53

--------------------------------------------------------------------------------


 

Execution Copy

 

19.1.4          The Parties agree, on behalf of themselves and their respective
officers, directors and employees that work in connection with this Agreement
that they shall not, directly or indirectly, solicit, receive or agree to accept
any payment of money or anything else of value in violation of the
Anti-Corruption Laws.  In connection with the performance of the services
hereunder, the Parties undertake to comply with the Anti-Corruption Laws and
shall not take any action that will, or would reasonably be expected to, cause
it to be in violation of any such laws to the extent applicable to either Party.

 

19.1.5          Each Party shall promptly provide the other Party with written
notice of (i) becoming aware of any breach or violation by the relevant Party or
its sub-contractors or its or their respective officers, directors, employees,
of any of the representation, warranty or undertaking set forth in this Clause
22.1 or (ii) upon receiving a formal notification that it is the target of a
formal investigation by any governmental authority for any breach of
Anti-Corruption Laws in connection with the performance of this Agreement.

 

ARTICLE 20    DATA PROTECTION

 

For the purposes of this Article, Personal Data shall have the meaning given to
it in the Data Protection Act 1998.

 

a)           To the extent applicable, the Parties will comply with all
applicable national and international laws, regulations and guidelines relating
to protection of the personal information of study subjects, including the
European Commission Directive 95/46/IC as it relates to the protection of the
personal information of EU/EEA persons, and the Standards for Privacy of
Individually Identifiable Health Information (Privacy Rule) under the Health
Insurance Portability and Accountability Act of 1996 (HIPAA).

 

b)           The Parties shall process the Personal Data only to the extent, and
in such a manner, as is necessary for the purposes of performing their
respective obligations under this Agreement and for other lawful purposes. In
addition any Personal Data shall only be processed in accordance with any
informed consents.

 

c)           The Parties shall not disclose the Personal Data to any person
except as required or permitted by this Agreement or with the written consent of
the other Party.

 

d)           The Parties shall implement appropriate technical and
organisational measures to protect the Personal Data against accidental or
unlawful destruction or accidental loss, unauthorised disclosure, access, use,
modification, alteration, copying and all other unlawful forms of Processing.

 

ARTICLE 21    MISCELLANEOUS

 

21.1        Applicable Law.  This Agreement (including the arbitration
provisions of Article 21.2) shall be governed by and interpreted in accordance
with the laws of England and Wales, without reference to the principles of
conflicts of laws.  The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to the transactions contemplated by
this Agreement.

 

21.2        Notices.  Except as otherwise expressly provided in the Agreement,
any notice required under this Agreement shall be in writing and shall
specifically refer to this Agreement.  Notices shall be sent via one of the
following means and will be effective (a) on the date of delivery, if delivered
in person; or (b) on the date of receipt, if sent by private express courier or
by first class certified mail, return receipt requested.  Notices shall be sent
to the other Party at the addresses set forth below.  Either Party may change
its addresses for purposes of this Clause

 

Page 54

--------------------------------------------------------------------------------


 

Execution Copy

 

21.2 by sending written notice to the other Party.

 

If to Bellicum:

Bellicum Pharmaceuticals, Inc.

 

Attn: General Counsel

 

2130 W. Holcombe Blvd., Suite 800

 

Houston, Texas USA

 

77030

 

 

If to Adaptimmune:

Adaptimmune Limited

 

Attn: COO and General Counsel

 

101 Park Drive

 

Abingdon, Oxfordshire, UK

 

OX14 4RX

 

21.3        Assignment.  Neither Party may assign or otherwise transfer, in
whole or in part, this Agreement without the prior written consent of the
non-assigning Party, such approval not to be unreasonably withheld, conditioned
or delayed.  Notwithstanding the foregoing, either Party may assign this
Agreement to (i) an Affiliate or (ii) any purchaser of all or substantially all
of the assets of such Party that relate to the performance of this Agreement, or
of all of its capital stock, or to any successor corporation or entity resulting
from any merger or consolidation or re-organization of such party with or into
such corporation or entity, provided that the Party to which this Agreement is
assigned expressly agrees in writing to assume and be bound by all obligations
of the assigning Party under this Agreement.  Subject to the foregoing, this
Agreement will benefit and bind the Parties’ successors and permitted assigns.
Any assignment not in accordance with Clause 21.3 shall be null and void.

 

21.4        Non-solicit.  Neither Party shall (except with the prior written
consent of the other Party) knowingly solicit for employment or entice away (or
attempt to solicit or entice away) from the employment of the other Party any
person employed in the provision of such other Party’s obligations under any POC
Plan or Co-Development Plan during the course of any Co-Development Plan or POC
Plan and for a further period of ***                from expiry, termination or
completion of such Co-Development Plan or POC Plan; provided that this Clause
21.4 shall not apply to advertisements of a general nature placed in newspapers,
trade publications or online or if such employee initiates the contact.

 

21.5        Independent Contractors.  The Parties hereto are independent
contractors and nothing contained in this Agreement shall be deemed or construed
to create a partnership, joint venture, employment, franchise, agency or
fiduciary relationship between the Parties.

 

21.6        Entire Agreement.  Except to the extent expressly provided herein,
this Agreement constitutes the entire agreement between the Parties relating to
the subject matter of this Agreement and supersedes all previous oral and
written communications between the Parties with respect to the subject matter of
this Agreement.  Both Parties confirm that in entering into this Agreement that
have not relied on any representation or statement from the other Party that is
not explicitly stated as a warranty or representation under this Agreement.
Nothing in this Clause 21.6 shall exclude any liability for fraud or fraudulent
misrepresentation or exclude any remedy for such.

 

21.7        Amendment; Waiver.  Except as otherwise expressly provided herein,
no alteration of or modification to this Agreement shall be effective unless
made in writing and executed by an authorised representative of both Parties. 
No course of dealing or failing of either Party to strictly enforce any term,
right or condition of this Agreement in any instance shall be construed as a
general waiver or relinquishment of such term, right or condition.  The
observance of any provision of this Agreement may be waived (either generally or
any given instance and either retroactively or prospectively) only with the
written consent of the Party granting such waiver.

 

21.8        Further Assurance.  Each Party shall and shall use all Commercially
Reasonable Efforts to procure that any necessary Third Party shall promptly
execute and deliver such further

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 55

--------------------------------------------------------------------------------


 

Execution Copy

 

documents and do such further acts as may be required for the purpose of giving
full effect to this Agreement.

 

21.9        Severability.  The Parties do not intend to violate any public
policy or statutory or common law.  However, if any sentence, paragraph,
section, clause or combination or part thereof of this Agreement is in violation
of any law or is found to be otherwise unenforceable, such sentence, paragraph,
section, clause or combination or part of the same shall be deleted and the
remainder of this Agreement shall remain binding, provided that such deletion
does not alter the basic purpose and structure of this Agreement.

 

21.10     No Third Party Rights.  The Parties do not intend that any term of
this Agreement should be enforceable by any person who is not a Party.

 

21.11     Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless context otherwise
clearly requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating “but not limited to” or “without
limitation”; (b) the words “hereof,” “herein,” “hereby” and derivative or
similar words refer to this Agreement, including the Exhibits; (c) the word
“law” or “laws” means any applicable, legally binding statute, ordinance,
resolution, regulation, code, guideline, rule, order, decree, judgment,
injunction, mandate or other legally binding requirement of a governmental
authority (including a court, tribunal, agency, legislative body or other
instrumentality of any (i) government or country or territory, (ii) any state,
province, county, city or other political subdivision thereof, or (iii) any
supranational body); (d) all references to the word “will” are interchangeable
with the word “shall” and shall be understood to be imperative or mandatory in
nature; (f) the singular shall include the plural and vice versa; and (g) the
word “or” has the inclusive meaning represented by the phrase “and/or”.  All
references to days, months, quarters or years are references to calendar days,
calendar months, calendar quarters, or calendar years.

 

21.12     Other Activities.  The Parties acknowledge that each of them may now
or in the future engage in research, manufacturing, development or
commercialisation activities that utilize technologies similar to or involve
therapies or pharmaceutical products competitive with those contemplated by this
Agreement.  Except as may be expressly provided in this Agreement, nothing in
this Agreement, including any obligation to use Commercially Reasonable Efforts
to promote Therapies or any restriction on the use of Confidential Information,
shall create any obligation not to research, manufacture, develop or
commercialize any Therapy or any obligation to utilize a separate sales force
for Therapies.  Neither Party shall be prevented from using any publicly
available research results or other information (including any publicly
available information of the other Party) to the same extent as Third Parties
generally are legally permitted to do so.  Each Party agrees to inform its key
personnel assigned to perform activities hereunder of the limitations on use of
Confidential Information contained in this Agreement, instruct such personnel to
comply with such restrictions, and where appropriate, impose firewalls or other
appropriate measures to minimize the potential for misuse of information. 
However, each Party has limited resources, and as a result it is anticipated
that personnel assigned to activities hereunder may also participate in other
activities that may utilize technologies similar to or involve therapies or
pharmaceutical products competitive with those contemplated by this Agreement. 
In particular, it is anticipated that personnel in sales, marketing, clinical
and regulatory functions, regardless of level, will participate in multiple
programs and that management personnel will by nature of their leadership
positions participate in multiple programs.

 

21.13     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  For purposes hereof, a
facsimile copy, or email with attached pdf copy, of this Agreement, including
the signature pages hereto, will be deemed to be an original.

 

[Signature page follows — the rest of this page intentionally left blank.]

 

Page 56

--------------------------------------------------------------------------------


 

Execution Copy

 

IN WITNESS WHEREOF, duly authorised representatives of the Parties have executed
this Agreement as of the Effective Date.

 

ADAPTIMMUNE LIMITED

 

 

 

By:

/s/ Helen Tayton-Martin

 

 

 

Name: Helen Tayton-Martin

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

BELLICUM PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Thomas J. Farrell

 

 

 

Name: Thomas J. Farrell

 

 

 

Title: President and CEO

 

 

Page 57

--------------------------------------------------------------------------------


 

Execution Copy

 

EXHIBIT 1 – POC Plan

 

Background:

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 58

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

 

***

 

***

 

***

***

***

 

 

 

 

 

 

 

***

***

***

 

 

***

***

***

 

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

 

 

 

 

 

***

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 59

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

***

***

 

***

***

***

 

***

***

***

 

***

***

***

 

***

***

***

 

***

***

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 60

--------------------------------------------------------------------------------


 

Execution Copy

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 61

--------------------------------------------------------------------------------


 

Execution Copy

 

 

EXHIBIT 2- FTE RATES

 

 

 

A weighted average FTE hourly rate will be calculated prior to the start of a
Co-Development Plan taking into account the following standard internal costs:

 

a.             ***

 

.

b.            ***                                           :

i.                                  ***

ii.                               ***

iii.                            ***

iv.                           ***

c.             ***                                          :

i.                                  ***

ii.                               ***

iii.                            ***

 

The FTE hourly rates below will be agreed as part of agreement of the
Co-Development Plan under clause 5.1 of this Agreement.

 

The FTE Rate will be inflated on an annual basis in accordance with the index
agreed at the same time as Co-Development Plan is agreed.

 

 

 

 

job level

Example of Titles

Agreed FTE Rate

Level 1

 

 

 

Level 2

 

 

 

Level 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 62

--------------------------------------------------------------------------------


 

Execution Copy

 

 

EXHIBIT 3 – CO-COMMERCIALISATION AGREEMENT PRINCIPLES

 

Co-commercialisation Therapy

 

Therapies containing a Bellicum Candidate or Adaptimmune Candidate, the
“Bellicum Therapy” and “Adaptimmune Therapy” respectively

 

Co-promotion Territory

 

Any of the *** or ***
or other territories mutually agreed between the Parties.

 

***

 

***



 

 






.

 


***



 

 

 

 

 

 










.

Responsibility for manufacture

 

***



 

 

 

 



.

Promotion rights

 

Bellicum will have sole promotion rights in relation to the Bellicum Therapy.
Adaptimmune will have sole promotion rights in relation to the Adaptimmune
Therapy.

 

Booking of sales

 

Bellicum shall book all sales for the Bellicum Therapy and shall be responsible
for all contracts of sale. Adaptimmune shall book all sales for the Adaptimmune
Therapy and shall be responsible for all contracts of sale.

 

Marketing Plan

 

The JCC will be responsible for overseeing the marketing plan for each Therapy
and its performance. Bellicum shall be primarily responsible for the Marketing
Plan for the Bellicum Therapy and Adaptimmune shall be primarily responsible for
the Marketing Plan for the Adaptimmune

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 63

--------------------------------------------------------------------------------


 

Execution Copy

 

 

 

 

Therapy.

 

Marketing materials

 

The JCC shall approve all marketing and advertising materials, which shall also
be subject to each Party’s internal review process, if any.

 

Distribution Channel

 

Each Therapy will be distributed through distribution channels of the Party
responsible for booking of sales of such Therapy.

 

Compliance requirements

 

Co-Commercialisation Agreement, as and to the extent necessary and appropriate,
will set out the compliance responsibilities for both Parties, including
standard provisions relating to compliance.

 

Reporting Obligations

 

Parties to report regularly to JCC on their respective Therapy sales and
progress of commercialisation.

 

Adverse events

 

The Co-Commercialisation Agreement, as and to the extent necessary and
appropriate, will set out a notification process related to adverse events and
reporting of other safety information and will refer such matter to a
safety/regulatory agreement to be negotiated by the Parties contemporaneously
with execution of the Co-Commercialisation Agreement.

 

***

 

***





 

 

 

 

 

 

 






 






 





.
***



 

 

 

 


.

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 64

--------------------------------------------------------------------------------


 

Execution Copy

 

 

EXHIBIT 4 – TECHNOLOGY DESCRIPTIONS

 

Adaptimmune Technology

 

 

The Adaptimmune Technology for the purposes of this Agreement comprises the
following:

 

·                  ***

 

 

 

;

 

·                  ***

 

 

 

 

;

 

·                  ***

 

 

 

;

 

·                  ***

 

 

 

 

;

 

·                  ***

 

;

 

·                  ***

 

 

 

;

 

·                  ***

 

.

 

Bellicum Technology

 

The Bellicum Technology for the purposes of the Agreement comprises the
following:

 

·                  the iCasp9 Technology; and

 

·                  the iMC Technology

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 65

--------------------------------------------------------------------------------


 

Execution Copy

 

 

EXHIBIT 5 – PRESS RELEASE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 66

--------------------------------------------------------------------------------


 

[g221781km17i001.jpg]

[g221781km17i002.jpg]

 

Adaptimmune and Bellicum Pharmaceuticals Enter a Strategic Collaboration to
Evaluate Next-Generation

 

T-Cell Therapies

 

PHILADELPHIA, PA, OXFORD, UK, and HOUSTON, TX – December XX, 2016 – Adaptimmune
Therapeutics plc (Nasdaq: ADAP), a leader in T-cell therapy to treat cancer, and
Bellicum Pharmaceuticals, Inc. (Nasdaq: BLCM), a leader in developing novel,
controllable cellular immunotherapies for cancers and orphan inherited blood
disorders, today announced that they have entered into a staged collaboration to
evaluate, develop, and commercialize next-generation T-cell therapies.

 

Under the agreement, the companies will evaluate Bellicum’s GoTCR technology
(inducible MyD88/CD40 co-stimulation, or iMC) with Adaptimmune’s
affinity-optimized SPEAR™ T-cells for the potential to create enhanced TCR
product candidates. Depending on results from the preclinical proof-of-concept
phase, the companies expect to progress to a two-target co-development and
co-commercialization phase.

 

“We are committed to advancing our clinical pipeline of proprietary cell
therapies and to entering strategic collaborations that can further leverage the
unique potential of our controllable T-cell technologies,” commented Tom
Farrell, President and Chief Executive Officer of Bellicum. “We’re looking
forward to working with the Adaptimmune team to create and advance potentially
best-in-class TCR therapies.”

 

“As we advance our deep pipeline of second- and third-generation SPEAR T-cell
therapies, we are excited by the potential of Bellicum’s iMC switch to
complement the activity of our affinity enhanced T-cell therapies, as part of
our continuing initiative to assess novel cell therapy enhancement
technologies,” said James Noble, Adaptimmune’s Chief Executive Officer. “This is
an innovative field that requires broad, industry-wide collaborations, such as
our relationship with Bellicum and its strong leadership position in switch
technology.”

 

About Bellicum’s iMC Technology

 

Bellicum’s Chemical Induction of Dimerization (CID) technology platform was
designed to address the challenges of current cellular immunotherapies by
enabling control over cellular activities and functions, such as growth,
activation, proliferation, persistence and survival. Bellicum’s CID platform
consists of molecular switches—modified forms of signaling proteins—which are
triggered inside the patient by infusion of small molecule rimiducid, instead of
by natural upstream signals. Current product candidates incorporate either the
CaspaCIDeâ safety switch, or iMC activation switch. After rimiducid is
administered, CaspaCIDe is designed to trigger programmed cell death, or
apoptosis, and iMC is designed to drive proliferation, activation and/or
persistence of T cells.

 

About Adaptimmune’s TCR Technology

 

Adaptimmune’s proprietary SPEAR™ (Specific Peptide Enhanced Affinity Receptor)
T-cell receptor (TCR) technology enables the Company to genetically optimize
TCRs in an effort to equip them to recognize and bind cancer antigens that are
presented in small quantities on the surface of a cancer cell, whether of
intracellular or extracellular origin, thus initiating cell death. The Company’s
differentiated, proprietary

 

--------------------------------------------------------------------------------


 

technology allows it to reliably generate parental TCRs to naturally presented
targets, affinity optimize its TCRs to bind cancer proteins from solid and
hematologic cancers that are generally unavailable to naturally occurring TCRs,
and to significantly reduce the risk of side effects resulting from off-target
binding of healthy tissues.

 

About Bellicum Pharmaceuticals

 

Bellicum is a leader in developing novel, controllable cellular immunotherapies
for cancers and orphan inherited blood disorders. Bellicum is using its
proprietary Chemical Induction of Dimerization (CID) technology platform to
engineer and control components of the immune system. Bellicum is developing
next-generation product candidates in some of the most important areas of
cellular immunotherapy, including hematopoietic stem cell transplantation
(HSCT), and CAR T and TCR cell therapies. More information can be found at
www.bellicum.com

 

About Adaptimmune

 

Adaptimmune is a clinical stage biopharmaceutical company focused on novel
cancer immunotherapy products based on its SPEAR (Specific Peptide Enhanced
Affinity Receptor) T-cell platform. Established in 2008, the Company aims to
utilize the body’s own machinery - the T-cell - to target and destroy cancer
cells by using engineered, increased affinity TCRs as a means of strengthening
natural patient T-cell responses. Adaptimmune’s lead program is a SPEAR T-cell
therapy targeting the NY-ESO cancer antigen. Its NY-ESO SPEAR T-cell therapy has
demonstrated signs of efficacy and tolerability in Phase 1/2 trials in solid
tumors and in hematologic cancer types, including synovial sarcoma and multiple
myeloma. Adaptimmune has a strategic collaboration and licensing agreement with
GlaxoSmithKline for the development and commercialization of the NY-ESO TCR
program. In addition, Adaptimmune has a number of proprietary programs. These
include SPEAR T-cell therapies targeting the MAGE-A10 and AFP cancer antigens,
which both have open INDs, and a further SPEAR T-cell therapy targeting the
MAGE-A4 cancer antigen that is in pre-clinical phase with IND acceptance
targeted for 2017. The Company has identified over 25 intracellular target
peptides preferentially expressed in cancer cells and is currently progressing
12 through unpartnered research programs. Adaptimmune has over 250 employees and
is located in Oxfordshire, U.K. and Philadelphia, USA. For more information:
http://www.adaptimmune.com

 

Forward-Looking Statements

 

Bellicum and Adaptimmune may, in some cases, use terms such as “predicts,”
“believes,” “potential,” “proposed,” “continue,” “designed,” “estimates,”
“anticipates,” “expects,” “plans,” “intends,” “may,” “could,” “might,” “will,”
“should” or other words that convey uncertainty of future events or outcomes to
identify these forward-looking statements. Forward-looking statements include
statements regarding our intentions, beliefs, projections, outlook, analyses or
current expectations concerning, among other things, our intentions regarding
our collaboration and the development and commercialization of products pursuant
to the collaboration; and the timing and success of our collaboration. Various
factors may cause differences between our expectations and actual results as
discussed in greater detail under the heading “Risk Factors” in Bellicum’s and
Adaptimmune’s filings with the Securities and Exchange Commission, including
without limitation, Bellicum’s annual report on Form 10-K for the year ended
December 31, 2015; and Adaptimmune’s Quarterly Report on Form 10-Q filed with
the Securities and Exchange Commission on November 10, 2016. Any forward-looking
statements that we make in this press release speak only as of

 

--------------------------------------------------------------------------------


 

the date of this press release. Neither Bellicum nor Adaptimmune assume any
obligation to update our forward-looking statements whether as a result of new
information, future events or otherwise, after the date of this press release.

 

 

Bellicum Contacts

 

 

Alan Musso

Chief Financial Officer

T: 832-384-1116

E: amusso@bellicum.com

 

Brad Miles

BMC Communications

T: 646-513-3125

E: bmiles@bmccommunications.com

 

Adaptimmune Contacts

 

Will Roberts

Vice President, Investor Relations

T:  (215) 825-9306

E: will.roberts@adaptimmune.com

 

Juli P. Miller, Ph.D.

Associate Director, Investor Relations

T:  (215) 825-9310

E: juli.miller@adaptimmune.com

 

Margaret Henry

Head of PR

T: +44 (0)1235 430036

Mob: +44 (0)7710 304249

E: margaret.henry@adaptimmune.com

 

--------------------------------------------------------------------------------


 

Execution Copy

 

 

EXHIBIT 6 – CO-DEVELOPMENT RESPONSIBILITIES

 

 

The responsibilities for performance of any Co-Development Plan will be agreed
prior to the start of such Co-Development Plan. The following is intended as an
illustrative guide as to which Party may have which responsibility – exact
responsibilities will depend on activities required for any program.

 

Co-development activity

Adaptimmune

Responsibility

 

Bellicum Responsibility

***

 

 

***

 

***

 

***

 

***

 

 

***

 

***

 

 

***

 

***

 

 

 

 

***

***

 

 

 

***

***

 

 

***

***

***

 

 

 

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

***

 

 

***

***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 66

--------------------------------------------------------------------------------


 

Execution Copy

 

 

***

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 66

--------------------------------------------------------------------------------


 

EXHIBIT 7 – DESIGNATION CRITERIA

 

Designation criteria will be agreed between the Parties dependent on the
Co-Development Plan. Initial designation criteria for progression of a candidate
into pre-clinical development are set out below. These criteria will be amended
and refined as part of the progression of the Co-Development Plan.

 

Criteria

Suggested metrics

***

 

·                 
***                                                            .

·                  ***

 

 

.

·                  ***

 

 

 

.

·                  ***

 

.

 

***

 

·                  ***

.

·                  ***

 

 

 

.

·                  ***

 

 

 

.

 

***

 

·                  ***

 

 

 

.

·                  ***

 

 

.

·                  ***

 

 

 

 

.

·                  ***

 

 

 

 

 

.

 

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

Page 67

--------------------------------------------------------------------------------